



Exhibit 10.13


















$600,000,000


TERM LOAN AGREEMENT


dated as of October 27, 2017,


by and among


OWENS CORNING,
as Borrower,


the Lenders referred to herein,
as Lenders,
and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


CITIBANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


and


JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners



















--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Definitions and Provisions    23

SECTION 1.3
Accounting Terms.    23

SECTION 1.4
Rounding    24

SECTION 1.5
References to Agreement and Laws    24

SECTION 1.6
Times of Day    25

ARTICLE II [RESERVED]
25

ARTICLE III TERM LOAN FACILITY
25

SECTION 3.1
The Term Loan    25

SECTION 3.2
Procedure for Advance of the Term Loan    25

SECTION 3.3
Repayment of the Term Loan    25

SECTION 3.4
Optional Prepayment of the Term Loan    26

SECTION 3.5
Permanent Reduction of the Term Loan Commitment    26

SECTION 3.6
Mandatory Prepayments of the Term Loan    26

ARTICLE IV GENERAL LOAN PROVISIONS
26

SECTION 4.1
Interest.    26

SECTION 4.2
Notice and Manner of Conversion or Continuation of Term Loans    28

SECTION 4.3
Fees.    29

SECTION 4.4
Manner of Payment    29

SECTION 4.5
Evidence of Indebtedness    30

SECTION 4.6
Adjustments    30

SECTION 4.7
Obligations of Lenders.    31

SECTION 4.8
Changed Circumstances.    31

SECTION 4.9
Indemnity    32

SECTION 4.10
Increased Costs.    33

SECTION 4.11
Regulatory Limitation; Further Assurances    34

SECTION 4.12
Taxes.    34

SECTION 4.13
Mitigation Obligations; Replacement of Lenders.    38

SECTION 4.14
[Reserved].    39

SECTION 4.15
Defaulting Lenders    39

ARTICLE V CONDITIONS OF EFFECTIVENESS AND BORROWING
40

SECTION 5.1
Conditions to Effectiveness    40

SECTION 5.2
Conditions to Extension of the Term Loan    41

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
42

SECTION 6.1
Company Status    42

SECTION 6.2
Power and Authority    43

SECTION 6.3
No Violation    43

SECTION 6.4
Approvals    43






--------------------------------------------------------------------------------





SECTION 6.5
Financial Statements; Financial Condition; Undisclosed

Liabilities.    43
SECTION 6.6
Litigation    44

SECTION 6.7
True and Complete Disclosure    44

SECTION 6.8
Use of Proceeds; Margin Regulations.    45

SECTION 6.9
Tax Returns and Payments    45

SECTION 6.10
Compliance with ERISA; Non-U.S. Plans.    45

SECTION 6.11
[Reserved].    46

SECTION 6.12
Subsidiaries    46

SECTION 6.13
Compliance with Statutes, etc    46

SECTION 6.14
Investment Company Act    46

SECTION 6.15
Environmental Matters.    46

SECTION 6.16
Employment and Labor Relations    47

SECTION 6.17
Intellectual Property, etc    47

SECTION 6.18
Indebtedness    47

SECTION 6.19
[Reserved].    47

SECTION 6.20
Sanctions, Anti-Money Laundering and Anti-Corruption Laws    47

SECTION 6.21
EEA Financial Institutions    48

ARTICLE VII AFFIRMATIVE COVENANTS
48

SECTION 7.1
Information Covenants    48

SECTION 7.2
Books, Records and Inspections; Annual Meetings    49

SECTION 7.3
Maintenance of Property; Insurance    50

SECTION 7.4
Existence; Franchises    50

SECTION 7.5
Compliance with Statutes, etc    50

SECTION 7.6
Compliance with Environmental Laws    50

SECTION 7.7
ERISA Reporting Covenant; Employee Benefits Matters    51

SECTION 7.8
End of Fiscal Years; Fiscal Quarters    51

SECTION 7.9
Payment of Taxes    51

SECTION 7.10
Use of Proceeds    51

SECTION 7.11
Ratings    52

SECTION 7.12
Additional Subsidiary Guarantors.    52

SECTION 7.13
Maintenance of Company Separateness    53

SECTION 7.14
Sanctions and Anti-Money Laundering Laws    53

ARTICLE VIII NEGATIVE COVENANTS
53

SECTION 8.1
Liens    54

SECTION 8.2
Consolidation, Merger, Purchase or Sale of Assets, etc    56

SECTION 8.3
Dividends    57

SECTION 8.4
Indebtedness    58

SECTION 8.5
Advances, Investments and Loans    59

SECTION 8.6
Transactions with Affiliates    61

SECTION 8.7
Interest Expense Coverage Ratio    61

SECTION 8.8
Leverage Ratio    62

SECTION 8.9
Modifications of Certain Agreements    62






--------------------------------------------------------------------------------





SECTION 8.10
Limitation on Certain Restrictions on Subsidiaries    62

ARTICLE IX DEFAULT AND REMEDIES
63

SECTION 9.1
Events of Default    63

SECTION 9.2
Remedies    65

SECTION 9.3
Rights and Remedies Cumulative; Non-Waiver; etc    65

SECTION 9.4
Crediting of Payments and Proceeds    65

SECTION 9.5
Administrative Agent May File Proofs of Claim    66

ARTICLE X THE ADMINISTRATIVE AGENT
66

SECTION 10.1
Appointment and Authority    66

SECTION 10.2
Rights as a Lender    67

SECTION 10.3
Exculpatory Provisions    67

SECTION 10.4
Reliance by the Administrative Agent    68

SECTION 10.5
Delegation of Duties    68

SECTION 10.6
Resignation of Administrative Agent    68

SECTION 10.7
Non-Reliance on Administrative Agent and Other Lenders    69

SECTION 10.8
No Other Duties, etc.    69

SECTION 10.9
Guaranty Matters    69

ARTICLE XI MISCELLANEOUS
69

SECTION 11.1
Notices.    69

SECTION 11.2
Amendments, Waivers and Consents    71

SECTION 11.3
Expenses; Indemnity.    72

SECTION 11.4
Right of Set Off    73

SECTION 11.5
Governing Law; Jurisdiction, Etc.    74

SECTION 11.6
Waiver of Jury Trial.    74

SECTION 11.7
Reversal of Payments    75

SECTION 11.8
Injunctive Relief; Punitive Damages.    75

SECTION 11.9
Successors and Assigns; Participations.    75

SECTION 11.10
Confidentiality    78

SECTION 11.11
Performance of Duties    79

SECTION 11.12
All Powers Coupled with Interest    79

SECTION 11.13
Survival.    80

SECTION 11.14
Titles and Captions    80

SECTION 11.15
Severability of Provisions    80

SECTION 11.16
Counterparts; Integration; Effectiveness; Electronic Execution.    80

SECTION 11.17
Term of Agreement    81

SECTION 11.18
USA Patriot Act    81

SECTION 11.19
[Reserved].    81

SECTION 11.20
Independent Effect    81

SECTION 11.21
[Reserved].    81

SECTION 11.22
No Advisory or Fiduciary Responsibility    81

SECTION 11.23
Acknowledgement and Consent to Bail-In of EEA Financial

Institutions    82





--------------------------------------------------------------------------------









EXHIBITS
Exhibit A    -    Form of Term Loan Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Notice of Account Designation
Exhibit D    -    Form of Notice of Prepayment
Exhibit E    -    Form of Notice of Conversion/Continuation
Exhibit F    -    Form of Officer’s Compliance Certificate
Exhibit G    -    Form of Assignment and Assumption
Exhibit H    -    Form of Subsidiary Guaranty Agreement
Exhibit I    -    [Reserved]
Exhibit J    -    Form of U.S. Tax Compliance Certificate


SCHEDULES
Schedule 1.1    -    Term Loan Commitments
Schedule 6.9    -    Statute Extensions
Schedule 6.12    -    Subsidiaries
Schedule 6.18    -    Scheduled Existing Indebtedness
Schedule 8.1    -    Existing Liens













--------------------------------------------------------------------------------











TERM LOAN AGREEMENT, dated as of October 27, 2017, by and among OWENS CORNING, a
Delaware corporation (the “Borrower”), the lenders signatory hereto and the
lenders who may become a party to this Agreement pursuant to the terms hereof
(collectively with the lenders signatory hereto, the “Lenders”) and JPMORGAN
CHASE BANK, N.A., a national banking association, as Administrative Agent (the
“Administrative Agent”) for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrower has requested, and the Lenders have agreed to extend to
the Borrower, certain credit facilities on the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the premises and of the agreements,
provisions and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I


DEFINITIONS


SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:


“Acquisition” shall have the meaning provided in Section 8.2.
“Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended.
“Administrative Agent” shall mean JPMorgan, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
“Administrative Agent’s Office” shall mean the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 11.1(c).
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof by reason of its acting in its capacities as such.
“Agreement” shall mean this Term Loan Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
“Alternate Rating Agency” shall mean, with respect to any current Rating Agency,
a substitute rating agency that is a nationally recognized rating agency and
that has been approved in writing by the Administrative Agent (such approval not
to be unreasonably withheld or delayed).





--------------------------------------------------------------------------------





“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” shall mean the US Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 and the regulations and rules promulgated thereunder, as amended from
time to time; the US Money Laundering Control Act of 1986 and the regulations
and rules promulgated thereunder, as amended from time to time; the US Bank
Secrecy Act and the regulations and rules promulgated thereunder, as amended
from time to time; and corresponding laws of (a) the European Union or Canada
designed to combat money laundering and terrorist financing and (b)
jurisdictions in which the Borrower or any of its Affiliates operates or in
which the proceeds of the Term Loan will be used or from which funds used to
repay any Obligation will be derived.
“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Debt Rating as set forth below:
Pricing Level
Debt Rating
Ticking Fee
LIBOR +
Base Rate +
I
BBB+/Baa1/BBB+ or higher
0.125%
1.125%
0.125%
II
BBB/Baa2/BBB
0.150%
1.250%
0.250%
III
BBB-/Baa3/BBB-
0.200%
1.500%
0.500%
IV
BB+/Ba1/BB+
0.250%
1.750%
0.750%
V
BB/Ba2/BB or lower
0.300%
2.000%
1.000%



Each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of such public announcement and ending on the date immediately preceding the
effective date of the next such publicly announced change. If at any time there
is a split in the Debt Ratings issued by the three Rating Agencies (with the
Debt Rating for Pricing Level I being the highest and the Debt Rating for
Pricing Level V being the lowest) and (i) two Debt Ratings are equal and higher
than the third, the Pricing Level of the higher Debt Ratings shall be in effect,
(ii) two Debt Ratings are equal and lower than the third, the Pricing Level of
the lower Debt Ratings shall be in effect or (iii) no Debt Ratings are equal,
the Pricing Level of the intermediate Debt Rating shall be in effect. In the
event of a Rating Agency Disruption with respect to one of the three Rating
Agencies, the Debt Rating of the two non-affected Rating Agencies shall be the
basis for determining the Pricing Level, and if at any time there is a split in
the Debt Ratings issued by such two Rating Agencies, then the higher of such
Debt Ratings shall apply, unless there is a split in Debt Ratings of more than
one Pricing Level, in which case the Pricing Level that is one Pricing Level
higher than the Pricing Level of the lower Debt Rating shall apply. In the event
of a Rating Agency Disruption with respect to two of the Rating Agencies, the
Debt Rating of the one non-affected Rating Agency shall be the basis for
determining the Pricing Level for a period ending on the earlier of (i) the date
at least one Alternate Rating Agency is approved by the Administrative Agent and
(ii) thirty (30) days following such Rating Agency Disruption, during which
period the Borrower and the Administrative Agent will engage in good faith
negotiations to name one or more Alternate Rating Agency. If, at the end of such
period, at least one Alternate Rating Agency has not been named, Pricing Level V
shall apply until at least one Alternate Rating Agency is named. In the event of
a Rating Agency Disruption with respect to all three of the Rating Agencies,
Pricing Level V shall apply and the Administrative Agent and the Borrower shall
enter into good faith negotiations to name at least two Alternate Rating
Agencies. In the event of the approval of an Alternate Rating Agency, references
in the table set forth above to the Debt Ratings of the replaced Rating Agency
shall be deemed to be references to the corresponding Debt Ratings of the
Alternate Rating Agency.





--------------------------------------------------------------------------------





“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person other than the Borrower or any
Subsidiary of the Borrower of any asset or Property (including, without
limitation, any capital stock or other securities of, or other Equity Interests
in, another Person, but excluding the sale by the Borrower of its own capital
stock) of the Borrower or such Subsidiary other than (i) sales, transfers or
other dispositions of inventory made in the ordinary course of business or
(ii) sales or liquidations of Cash Equivalents, it being understood and agreed
that the grant of a Lien by the Borrower or any of its Subsidiaries in favor of
another Person shall not in and of itself constitute an “Asset Sale” for
purposes of this definition.
“Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the Borrower and/or one or more of its Subsidiaries of accounts,
related general intangibles and chattel paper, and the related security and
collections with respect thereto to a special purpose Subsidiary (an “SPV”), and
the sale, pledge or other transfer by that SPV in connection with financing
provided to that SPV, which financing shall be “non-recourse” to the Borrower
and its Subsidiaries (other than the SPV) except pursuant to the Standard
Securitization Undertakings.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Securitization Indebtedness” shall mean, at any time with respect
to an Asset Securitization by the Borrower or any of its Subsidiaries, the
principal amount of Indebtedness which (i) if the financing received by an SPV
as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such Indebtedness, or (ii) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
Indebtedness is without recourse to the Borrower or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 9.1(e).
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware.
“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate (ii) the
NYFRB Rate plus 0.50% and (iii) except during any period of time during which a
notice delivered to the Borrower under Section 4.8 shall remain in effect, the
LIBOR Rate for a one month Interest Period in Dollars on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.00%,
provided that for the purpose of this definition, the LIBOR Rate for any day
shall be based on LIBOR (or if LIBOR is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the NYFRB Rate or LIBOR
Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 4.8(a) hereof, then the Base Rate shall be the
higher of clause (i) and (ii) above and shall be determined without reference to
clause (iii) above. For the avoidance of doubt, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).





--------------------------------------------------------------------------------





“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrower Common Stock” shall mean shares of common stock of the Borrower.
“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on or with respect to, any LIBOR Rate Loan, any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market and which
shall not be a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in London,
England or New York, New York.
“Capital Lease” shall mean, as applied to any Person, any lease of any Property
by that Person as lessee which, in conformity with U.S. GAAP, is accounted for
as a capital lease on the balance sheet of that Person.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
obligations under Capital Leases of such Person, in each case taken at the
amount thereof accounted for as indebtedness in accordance with U.S. GAAP.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
six months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of any Foreign Subsidiary only, direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof).
“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.
“Change in Law” shall mean the occurrence, after the date of this Agreement (or,
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (i) the adoption or taking effect of any law,
rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (a)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” shall mean (i)  any “Person” or “Group” (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act) (A) is or shall be the
“beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the





--------------------------------------------------------------------------------





Exchange Act) of 40% or more on a fully diluted basis of the aggregate ordinary
voting power represented by the Borrower’s capital stock or other Equity
Interests or (B) has obtained the power (whether or not exercised) to elect a
majority of the Borrower’s directors, (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors, or
(iii) a “change of control” or similar event shall occur as provided in the
Revolving Credit Agreement, in the 364-Day Term Loan Agreement or in any Senior
Notes Documents.
“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Section 5.1 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
“Code” shall mean the Internal Revenue Code of 1986.
“Company” shall mean any corporation, limited liability company, partnership,
trust or other domestic or foreign entity or organizational form (or the
adjectival form thereof, where appropriate).
“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under U.S. GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or losses
and/or any write-off of long lived or intangible assets, (y) any non-cash
income, and (z) any gains or losses (in excess of $10,000,000 for any sale) from
sales of assets other than inventory sold in the ordinary course of business)
adjusted by adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and facility fees)) of the Borrower and its
Subsidiaries determined on a consolidated basis for such period, (ii) provision
for taxes based on income and foreign withholding taxes for the Borrower and its
Subsidiaries determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of the Borrower and its Subsidiaries
determined on a consolidated basis for such period, including depletion of
precious metals used in manufacturing processes and (iv) in the case of any
period that includes the first Fiscal Quarter ended after the Closing Date, the
amount of all fees and expenses incurred in connection with the transactions
contemplated by this Agreement during such Fiscal Quarter. For the avoidance of
doubt, it is understood and agreed that, to the extent any amounts are excluded
from Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of “Consolidated Net Income”
contained herein.
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries (including,
without limitation, all commissions, discounts and other commitment and banking
fees and charges (e.g., fees with respect to letters of credit, Interest Rate
Protection Agreements and Other Hedging Agreements) for such period, adjusted to
exclude (to the extent same would otherwise be included in the calculation above
in this clause (i)) the amortization of any deferred financing costs for such
period, capitalized interest expense and any other interest expense which, in
accordance with the terms of the relevant Indebtedness, is paid-in-kind through
the issuance of additional notes or added to the principal amount of such
outstanding Indebtedness, in each case so long as the respective notes or
Indebtedness matures after the Term Loan Maturity Date plus (ii) without
duplication, (x) that portion of Capitalized Lease Obligations of the Borrower
and its Subsidiaries on a consolidated basis representing the interest factor
for such period and (y) the “deemed interest expense” (i.e., the interest
expense which would have been applicable if the respective obligations were
structured as on-balance sheet financing arrangements) with respect to all
Off-Balance Sheet Liabilities of the Borrower and its Subsidiaries (to the
extent the same does not arise from a financing arrangement constituting an
operating lease) for such period minus interest income of the Borrower and its
Subsidiaries received upon cash and Cash Equivalents.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with U.S. GAAP,
provided that the following items shall be excluded in computing Consolidated
Net Income (without





--------------------------------------------------------------------------------





duplication): (i) the net income (or loss) of any Subsidiary that is not a
Wholly-Owned Subsidiary of the Borrower, to the pro rata extent of the Equity
Interests held by Persons other than the Borrower and its Wholly-Owned
Subsidiaries in such Subsidiary, (ii) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or all or substantially all of
the property or assets of such Person are acquired by a Subsidiary and (iii) the
net income of any Subsidiary to the extent that the declaration or payment of
cash dividends or similar cash distributions by such Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary.
“Consolidated Net Tangible Assets” shall mean the aggregate amount of assets of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with U.S. GAAP (less applicable reserves and other properly
deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof constituting Funded Debt by reason of being extendible or
renewable), (b) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, all as set forth on the books
and records of the Borrower and its Subsidiaries and computed in accordance with
U.S. GAAP and (c) minority Equity Interests in any Non-Wholly Owned Subsidiary.
“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the Borrower and its Subsidiaries on such date determined on a
consolidated basis; provided that the Warrant Obligation Amount on the relevant
date of determination shall be added to Consolidated Net Worth.
“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (i) Consolidated Total Indebtedness and (ii) Consolidated Net Worth.
“Consolidated Total Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with U.S. GAAP, (ii) all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (ii), (vii) and (viii) of the definition of “Indebtedness” contained
herein and (iii) all Contingent Obligations of the Borrower and its Subsidiaries
in respect of Indebtedness of any third Person of the type referred to in
preceding clauses (i) and (ii); provided that the amount of Indebtedness in
respect of the Interest Rate Protection Agreements and Other Hedging Agreements
shall be at any time the unrealized net loss position, if any, of the Borrower
and/or its Subsidiaries thereunder on a marked-to-market basis determined no
more than one month prior to such time.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person in respect of Indebtedness of any other Person as a result of such Person
being a general partner of such other Person, unless the underlying Indebtedness
is expressly made non-recourse as to such general partner, and any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (iii) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith and (y) the stated amount of such
Contingent Obligation.
“Continuing Directors” shall mean the directors of the Borrower on the Closing
Date and each other director if such director’s election to, or nomination for
the election to, the board of directors of the Borrower is recommended or
approved by a majority of then Continuing Directors.





--------------------------------------------------------------------------------





“Credit Parties” shall mean the Borrower and the Subsidiary Guarantors.
“Debt Rating” shall mean the Borrower’s senior unsecured long term debt rating
provided by the applicable Rating Agency.
“Default” shall mean any of the events specified in Article IX which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” shall mean any Lender that (i) has failed to fund any
portion of the Term Loans required to be funded by it hereunder within two
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless such amount is the
subject of a good faith dispute, (iii) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits or is obligated to extend credit, (iv) has
become or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (v) has
become the subject of a Bail-In Action; provided, that a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof.
“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital in cash to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests, or Equity
Interests of the same class as the Equity Interests in respect of which such
dividend or other distribution was paid, of such Person) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration (other than common Equity Interests, or Equity Interests of the
same class as the Equity Interest in respect of which such dividend or other
distribution was paid, of such Person) any shares of any class of its capital
stock or any other Equity Interests outstanding on or after the Closing Date (or
any options or warrants issued by such Person with respect to its capital stock
or other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). For the avoidance of doubt, the
purchase by the Borrower of its common Equity Interests owned by employees of
the Borrower or any of its Subsidiaries in connection with stock option, stock
compensation or similar plans, the proceeds of which purchase are used to pay
taxes, shall not constitute “Dividends”.
“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.
“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof other than a FSHCO.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial





--------------------------------------------------------------------------------





institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, written notices
of non-compliance or violation, investigations or proceedings relating in any
way to (i) any violation (or alleged violation) by the Borrower or any of its
Subsidiaries of any Environmental Law; (ii) any permit issued to the Borrower or
any of its Subsidiaries under any such law; or (iii) otherwise arising under
Environmental Law, (hereafter “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.
“Environmental Law” shall mean any federal, national, provincial, state or local
policy having the force and effect of law, statute, law, rule, regulation,
ordinance, code or rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any legally-binding judicial or administrative order, consent, decree
or judgment (for purposes of this definition (collectively, “Laws”)), relating
to pollution or protection of the environment, or Hazardous Materials or health
and safety to the extent such health and safety issues arise under the
Occupational Safety and Health Act of 1970, as amended, or any such similar
Laws.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any membership interest in a
cooperative society and any limited liability company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the Borrower or any of its
Subsidiaries under Section 414 of the Code and for purposes of potential
liability under Section 302 of ERISA and the Lien created under Section 303(k)
of ERISA, under Section 414(m) or (o) of the Code.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall mean any of the events specified in Article IX.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office





--------------------------------------------------------------------------------





located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Term Loan or Term
Loan Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 4.13(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 4.12, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.12(e) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to any Scheduled Existing Indebtedness of the Borrower or any of its
Subsidiaries.
“Extensions of Credit” shall mean, as to any Lender at any time, the making of
any Term Loan or the aggregate principal amount of the portion of the Term Loan
made by such Lender then outstanding, as the context requires.
“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or senior officer of
such seller.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements with respect thereto.
“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“Fee Letters” shall mean, collectively, the separate fee letter agreements dated
as of even date herewith, among the Borrower, the applicable Joint Lead Arranger
and the Administrative Agent, as applicable.
“Fiscal Quarter” shall mean for any Fiscal Year of the Borrower and its
Subsidiaries, the fiscal quarters ending on each of
March 31, June 30, September 30 and December 31.
“Fiscal Year” shall mean the fiscal year of the Borrower ending on December 31
of each calendar year. For purposes of this Agreement, any particular Fiscal
Year shall be designated by reference to the calendar year in which such Fiscal
Year ends (e.g., Fiscal Year 2017 shall be the fiscal year of the Borrower ended
December 31, 2017).
“Fitch” shall mean Fitch Ratings, Inc., and any successor to its ratings agency
business.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“FSHCO” shall mean any domestic Subsidiary that either (i) has no material
liabilities and owns no material assets other than Equity Investments in one or
more CFCs and immaterial assets incidental or related thereto, or (ii) is wholly
owned for purposes of the Code by one or more CFCs.





--------------------------------------------------------------------------------





“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” shall mean all Indebtedness, whether or not evidenced by a bond,
debenture, note or similar instrument or agreement, of any Person, for the
repayment of borrowed money having a maturity of more than 12 months from the
date of its creation or having a maturity of less than 12 months from the date
of its creation but by its terms being renewable or extendible beyond 12 months
from such date at the option of such Person. For the purpose of determining
“Funded Debt” of any Person, there shall be excluded any particular Indebtedness
if, on or prior to the maturity thereof, there shall have been deposited with
the proper depository in trust the necessary funds for the payment, redemption
or satisfaction of such Indebtedness.
“Governmental Authority” shall mean any federal (including the federal
governments of the United States and Canada), national, provincial, state or
local government (and any political subdivision thereof), and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guaranteed Creditors” shall mean collectively, the Lenders, the Administrative
Agent, any other holder from time to time of any of the Obligations and, in each
case, their respective successors and permitted assigns.
“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials, substances or mixtures regulated under
Environmental Laws, including, without limitation, those defined as or included
in the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous substances”, “toxic substances”, “toxic
pollutants”, “contaminants” or “pollutants”, or words of similar meaning and
regulatory effect.
“Immaterial Subsidiaries” shall mean Wholly-Owned Domestic Subsidiaries of the
Borrower which together account for less than five percent (5%) of each of
Consolidated Net Tangible Assets and Consolidated Net Income of the Borrower and
its Subsidiaries (with Consolidated Net Income being determined by the Borrower
in good faith (and without regard to clauses (ii) and (iii) of the proviso of
the definition thereof to the extent relating to the Consolidated Net Income
attributable to any Wholly-Owned Domestic Subsidiary that is not a Subsidiary
Guarantor) on a pro forma basis in the case of Subsidiaries acquired or created
after the first day of the respective Test Period, and Subsidiaries which have
received significant transfers of assets after the first day of the respective
Test Period), in each case determined as of the end of, or for, as the case may
be, the Test Period most recently ended for which financial statements have been
or are required to have been delivered pursuant to Section 7.1(a) or (b), as
applicable.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBOR”.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the lesser of (1) the Fair Market Value of
the property to which such Lien relates as determined in good faith by such
Person or (2) the amount of such Indebtedness), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations (other than
ordinary course trade accounts payable not overdue by more than 60 days),
(vi) all Contingent Obligations of such Person, (vii) all obligations under any
Interest Rate Protection Agreement, any Other Hedging Agreement or under any
similar type of agreement determined on a marked-to-market basis and (viii) all
Off-Balance Sheet Liabilities of such Person.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, Indebtedness shall not include the Warrant
Obligation Amount, trade payables, accrued expenses, operating leases (which in
no event shall constitute Capital Leases) and deferred tax and other credits
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.
“Indemnified Taxes” shall mean Taxes and Other Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning provided in Section 11.3(b).
“Intercompany Loan” shall have the meaning provided in Section 8.5(vii).
“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.
“Interest Period” shall have the meaning provided in Section 4.1(b).
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Investment” shall have the meaning provided in the preamble to Section 8.5.
“Joint Lead Arrangers” shall mean the collective reference to JPMorgan Chase
Bank, N.A., Citigroup Global Markets Inc. and Wells Fargo Securities, LLC, each
in its capacity as joint lead arranger and joint bookrunner, and each of their
successors.
“JPMorgan” shall mean JPMorgan Chase Bank, N.A., a national banking association,
and its successors.
“Leasehold” shall mean, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
“Lender” shall have the meaning provided in the introductory paragraph hereof.
“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.
“LIBOR” shall mean, with respect to any LIBOR Rate Loan for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then LIBOR for such Interest Period shall be the Interpolated Rate;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. It is understood
and agreed that (i) each





--------------------------------------------------------------------------------





calculation of LIBOR shall be conclusive and binding for all purposes, absent
manifest error and (ii) all of the terms and conditions of this definition of
“LIBOR” shall be subject to Section 4.8(a).
“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) equal to (a) LIBOR for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in Section 4.1(a).
“LIBOR Screen Rate” shall have the meaning provided in the definition of
“LIBOR”.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority or other security agreement or arrangement of any kind or
nature whatsoever (including any agreement to give any of the foregoing). For
purposes of this Agreement, the Borrower or its respective Subsidiaries shall be
deemed to own, subject to a Lien, any asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other similar title retention agreement relating to
such asset, and sales of accounts receivable with recourse to the Borrower or
any of its Subsidiaries shall be deemed to create a Lien on accounts receivable
of the Borrower or the respective Subsidiary.
“Loan Documents” shall mean, collectively, this Agreement, each Term Loan Note,
the Subsidiary Guaranty Agreement, each amendment of the foregoing, and each
other document, instrument, certificate and agreement executed and delivered by
the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent or any Guaranteed Creditor pursuant to any
of the foregoing, all as may be amended, restated, supplemented or otherwise
modified from time to time.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, operations, properties, liabilities or financial condition of
the Borrower and its Subsidiaries taken as a whole, or (ii) a material adverse
effect (x) on the rights or remedies of the Lenders or the Administrative Agent
hereunder or under the other Loan Documents, taken as a whole or (y) on the
ability of the Credit Parties to perform their obligations to the Lenders or the
Administrative Agent hereunder or under the other Loan Documents, taken as a
whole.
“Material Subsidiary” shall mean, at any time, each Wholly-Owned Domestic
Subsidiary of the Borrower that, taken together with all other Wholly-Owned
Domestic Subsidiaries that are not Subsidiary Guarantors, would not be an
Immaterial Subsidiary; provided that, if, as of any date of determination, all
Wholly-Owned Domestic Subsidiaries of the Borrower that are not Subsidiary
Guarantors fail to constitute Immaterial Subsidiaries (as determined in
accordance with the requirements of the definition thereof and the relevant
provisions of Section 7.12), then the Borrower shall determine which
Wholly-Owned Domestic Subsidiary (or Wholly-Owned Domestic Subsidiaries) shall
constitute Material Subsidiaries for purposes of compliance with the
requirements of Section 7.12.
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” shall mean (i) any plan, as defined in Section 4001(a)(3)
of ERISA, which is maintained or contributed to (or to which there is an
obligation to contribute to) by the Borrower or an ERISA Affiliate and that is
subject to Title IV of ERISA, and (ii) each such plan for the five year period
immediately following the latest date on which the Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time





--------------------------------------------------------------------------------





of, or within 30 days after, the date of such sale or other disposition,
(iii) the amount of such gross cash proceeds required to be used to permanently
repay any Indebtedness (other than Indebtedness of the Lenders pursuant to this
Agreement) which is secured by the respective assets which were sold or
otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Borrower’s consolidated group or any
Subsidiary of the Borrower with respect to the Fiscal Year in which the sale or
other disposition occurs as a result of such sale or other disposition;
provided, however, that such gross proceeds shall not include any portion of
such gross cash proceeds which the Borrower determines in good faith should be
reserved for post-closing adjustments, it being understood and agreed that on
the day that all such post-closing adjustments have been determined (which shall
not be later than six months following the date of the respective asset sale),
the amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments payable by the Borrower
or any of its Subsidiaries shall constitute Net Sale Proceeds on such date
received by the Borrower and/or any of its Subsidiaries from such sale or other
disposition.
“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with U.S. GAAP, constitutes
stockholders equity, excluding any treasury stock.
“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 11.2, requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.
“Non-Guarantor Subsidiaries” shall mean, at any time, the Subsidiaries of the
Borrower that are not at such time Subsidiary Guarantors.
“Non-U.S. Plan” shall mean any plan, fund or other similar program that (i) is
established or maintained outside the United States of America by the Borrower
or any of its Subsidiaries primarily for the benefit of employees of the
Borrower or one or more of its Subsidiaries residing outside the United States
of America, which plan, fund or other similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (ii) is not subject to
ERISA or the Code.
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
“Notice of Account Designation” shall have the meaning provided in Section 3.2.
“Notice of Borrowing” shall have the meaning provided in Section 3.2.
“Notice of Conversion/Continuation” shall have the meaning provided in
Section 4.2.
“Notice of Prepayment” shall have the meaning provided in Section 3.4.
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m., New York City time,
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Term Loans and (ii)  all
other fees and commissions (including reasonable and documented attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties or any of their





--------------------------------------------------------------------------------





respective Subsidiaries to the Guaranteed Creditors or the Administrative Agent,
in each case under any Loan Document, with respect to the Term Loan, of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” shall mean, with respect to any Person (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person or (ii) any obligation under a Synthetic
Lease; provided that, lease payments with respect to leases of precious metal
alloy (and obligations to return the precious metal alloy) owing by the Borrower
and any of its Subsidiaries in connection with the ongoing business of such
Person (or guarantees thereof) to the owners of such precious metal alloy and
other Persons providing financing to such owners in respect of such precious
metal alloy (in each case other than the Borrower and its Subsidiaries) shall in
no event constitute “Off-Balance Sheet Liabilities”.
“Officer’s Compliance Certificate” shall mean a certificate of the chief
financial officer or the treasurer of the Borrower substantially in the form
attached as Exhibit F.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar agreements or
arrangements designed to protect against fluctuations in currency values or the
prices of commodities used in the business of the Borrower and its Subsidiaries.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.13(b)).
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Paroc Acquisition” shall mean the acquisition by the Borrower or any of its
subsidiaries of Parry1 Holding AB and, as appropriate, its subsidiaries.
“Participant” shall have the meaning provided in Section 11.9(d).
“Participant Register” shall have the meaning provided in Section 11.9(g).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
“Permitted Acquisition” shall have the meaning provided in Section 8.2(ix).
“Permitted Liens” shall have the meaning provided in Section 8.1.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.





--------------------------------------------------------------------------------





“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Borrower or
any ERISA Affiliate or with respect to which the Borrower or any ERISA Affiliate
may have any liability.
“Preferred Equity” shall mean, as applied to the Equity Interests of any Person,
Equity Interests of such Person (other than common stock of such Person) of any
class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to Equity Interests of
any other class of such Person.
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by JPMorgan as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by JPMorgan as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Test Period, as if such Indebtedness had
been incurred (and the proceeds thereof applied) on the first day of such Test
Period, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period, as if
such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or any Significant Asset Sale then
being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period, and on or prior to the date of the respective Permitted Acquisition or
Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:
(i)all Indebtedness (x) (other than revolving Indebtedness, except to the extent
same is incurred to refinance other outstanding Indebtedness or to finance
Permitted Acquisitions) incurred or issued after the first day of the relevant
Test Period (whether incurred to finance a Permitted Acquisition, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period, and remain
outstanding through the date of determination and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period, shall be deemed to have been retired or redeemed on the
first day of such Test Period and remain retired through the date of
determination;
(ii)all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(iii)in making any determination of Consolidated EBITDA on a Pro Forma Basis,
proforma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Test Period as if same had occurred
on the first day of the respective Test Period taking into account, in the case
of any Permitted Acquisition, factually supportable and identifiable cost
savings and expenses which would otherwise be accounted for as an adjustment
pursuant to Article XI of Regulation S-X under the Securities Act, as if such
cost savings or expenses were realized on the first day of the respective period
but without taking into account any pro forma cost savings and expenses.





--------------------------------------------------------------------------------





“Property” shall mean, with respect to any Person, any and all property, whether
real, personal, tangible, intangible or mixed, of such Person, or other assets
owned, leased, or operated by such Person.
“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower, the
express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of the Borrower
or any of its Subsidiaries relating to outstanding indebtedness and which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event (including any
change of control event), cannot mature (excluding any maturity as the result of
an optional redemption by the issuer thereof) and is not mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, and is not redeemable, or
required to be repurchased, at the sole option of the holder thereof (including,
without limitation, upon the occurrence of an change of control event), in whole
or in part, on or prior to one year following the Term Loan Maturity Date then
in effect.
“Rating Agency” shall mean S&P (for so long as no Rating Agency Disruption has
occurred with respect thereto), Moody’s (for so long as no Rating Agency
Disruption has occurred with respect thereto) and Fitch (for so long as no
Rating Agency Disruption has occurred with respect thereto) and, following a
Rating Agency Disruption, an Alternate Rating Agency named pursuant hereto, and
“Rating Agencies” shall mean three of the foregoing.
“Rating Agency Disruption” shall mean any event or occurrence resulting in the
failure of any current Rating Agency to provide debt ratings generally to
corporate borrowers.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recipient” shall mean (a) the Administrative Agent and (b) any Lender.
“Register” shall have the meaning provided in Section 11.9(c).
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
“Release” shall have the meaning set forth in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. Section 9601 et seq.).
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period under ERISA has been waived under
subsection .22, .23, .25, .27, or .28 of PBGC Regulation Section 4043.
“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the aggregate amount of the Term Loan
Commitment or, if the Term Loan Commitment has been terminated, of the
outstanding principal amount of the Term Loan; provided that the Term Loan
Commitment of, and the portion of the Term Loan, as applicable, held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer, secretary or
assistant secretary of such Person or any other officer of such Person
reasonably acceptable to the Administrative Agent. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Person and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Person.
“Returns” shall have the meaning provided in Section 6.9.





--------------------------------------------------------------------------------





“Revolving Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of November 13, 2015, as amended by the First Amendment
thereto dated as of March 22, 2016, as further amended by the Second Amendment
thereto dated as of May 27, 2016, among the Borrower, certain subsidiaries of
the Borrower party thereto as borrowers, the lenders from time to time party
thereto and Well Fargo Bank, National Association, as administrative agent, as
amended, restated, supplemented, modified, replaced or refinanced from time to
time.
“S&P” shall mean Standard & Poor’s Financial Services LLC, and any successor to
its ratings agency business.
“Sanctioned Country” shall mean a country, region or territory which is itself
the subject or target of any Sanctions Laws including, those countries subject
to a sanctions program identified on the list maintained by OFAC and currently
available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time, for which the sanctions program takes the
form of a comprehensive trade embargo, including as of the Closing Date Crimea,
Cuba, Iran, North Korea, Sudan and Syria.
“Sanctioned Person” shall mean, any of the following currently or in the future:
(i) an entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC currently available at
http://www.treasury.gov/resource-center/sanctions/SDNList/ Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consollist_en.htm; or (ii) anyone more than
50-percent owned by an entity or individual described in (i) above; or (iii) (A)
an agency or instrumentality of, or an entity owned or controlled by, the
government of a Sanctioned Country, (B) an entity located in a Sanctioned
Country, or (C) an individual who is a citizen or resident of, or located in, a
Sanctioned Country; or (iv) an entity or individual engaged in activities
sanctionable under CISADA (as defined under Sanctions Laws), ITRA (as defined
under Sanctions Laws), IFCA (as defined under Sanctions Laws below), or any
other Sanctions Laws as amended from time to time.
“Sanctions Laws” shall mean the laws, regulations, and rules promulgated or
administered by OFAC to implement U.S. sanctions programs, including any
enabling legislation or Executive Order related thereto, as amended from time to
time; the US Comprehensive Iran Sanctions, Accountability, and Divestment Act
and the regulations and rules promulgated thereunder (“CISADA”), as amended from
time to time; the US Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; the US Iran Freedom and Counter-Proliferation Act and the regulations and
rules promulgated thereunder (“IFCA”); the sanctions and other restrictive
measures applied by the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; and any
similar sanctions laws as may be enacted from time to time in the future by the
U.S., Canada, the European Union (and its Member States), or the Security
Council or any other legislative body of the United Nations; and any
corresponding laws of jurisdictions in which the Borrower or any of its
Affiliates operates or in which the proceeds of any Term Loan will be used or
from which funds used to repay any Obligation will be derived.
“Scheduled Existing Indebtedness” shall mean the Indebtedness listed on Schedule
6.18 on the Closing Date.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Senior Notes Documents” shall mean, collectively, (i) that certain Indenture
dated as of June 2, 2009 (and each supplemental indenture thereto) by and among
the Borrower, certain of the Borrower’s subsidiaries and Wells Fargo Bank,
National Association, as trustee pursuant to which senior notes were issued by
the Borrower and each other agreement, document or instrument relating to the
issuance of such senior notes, as the same may be amended, restated, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof, and (ii) that certain Indenture dated as of October 31, 2006 (and each
supplemental indenture thereto) by and among the Borrower, each of the
guarantors named therein and Wells Fargo Bank, National Association, as trustee
pursuant to which senior notes were issued by the Borrower and each other
agreement, document or instrument relating to the issuance of such senior notes,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms hereof and thereof.





--------------------------------------------------------------------------------





“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $100,000,000.
“SPV” shall have the meaning provided in the definition of Asset Securitization.
“Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the Borrower or any Subsidiary thereof in connection with such Asset
Securitization, which are reasonably customary in asset securitizations for the
types of assets subject to the respective Asset Securitization.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. LIBOR Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock of each class
or other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower which has
executed and delivered the Subsidiary Guaranty Agreement, unless and until such
time as the respective Subsidiary is released from all of its obligations under
the Subsidiary Guaranty Agreement in accordance with the terms and provisions
thereof.
“Subsidiary Guaranty Agreement” shall mean the unconditional guaranty agreement
of even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors,
substantially in the form attached as Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and for
financial reporting purposes but (ii) the lessee will be entitled to various tax
and other benefits ordinarily available to owners (as opposed to lessees) of
like property.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Loan” shall mean a term loan made, or to be made, to the Borrower pursuant
to Section 3.1 or all such term loans collectively, as the context requires.
“Term Loan Amount” shall mean the aggregate principal amount of the Term Loan
made by the Lenders on the Term Loan Funding Date.
“Term Loan Commitment” shall mean (i) as to any Lender, the obligation of such
Lender to make a portion of the Term Loan to the account of the Borrower
hereunder pursuant to Section 3.1 on the Term Loan Funding Date in the principal
amount set forth opposite such Lender’s name on Schedule 1.1, or (ii) as to all
Lenders, the aggregate of the commitments of all such Lenders to make their
respective portion of the Term Loan pursuant to Section 3.1. The aggregate Term
Loan Commitment of the Lenders on the Closing Date shall be $600,000,000.





--------------------------------------------------------------------------------





“Term Loan Facility” shall mean the term loan facility established pursuant to
Article III.
“Term Loan Funding Date” shall mean the date of the funding of the Term Loan,
which date shall occur after the Closing Date but not later than April 27, 2018.
“Term Loan Maturity Date” shall mean the earlier of (a) the date that is the
thirty-six (36) month anniversary of the Term Loan Funding Date or (b) the date
of acceleration of the Term Loan pursuant to Section 9.2(a).
“Term Loan Note” shall mean a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loan made by such Lender,
substantially in the form attached as Exhibit A, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“Term Loan Percentage” shall mean, as to any Lender, the ratio of (a) the amount
of the undrawn Term Loan Commitment of such Lender (or, if the Term Loan
Commitment has been terminated, the outstanding principal balance of the Term
Loan of such Lender) to (b) the amount of the aggregate undrawn Term Loan
Commitments of all Lenders (or, if the Term Loan Commitment has been terminated,
the aggregate outstanding principal balance of the Term Loan of all Lenders).
“Test Period” shall mean each period of four consecutive Fiscal Quarters then
last ended in each case taken as one accounting period.
“364-Day Term Loan Agreement” shall mean the 364-Day Term Loan Agreement, dated
as of even date herewith, among the Borrower, the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented, modified, replaced or refinanced form time to
time.
“Ticking Fee” shall have the meaning provided in Section 4.3(a).
“Transaction” shall mean, collectively, (i)  the entering into of the Loan
Documents and the incurrence of the Term Loan on the Term Loan Funding Date and
(ii) the payment of fees and expenses in connection with the foregoing.
“U.S.” or “United States” shall mean the United States of America.
“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
in accordance with U.S. GAAP for purposes of Article VIII, including defined
terms as used therein, are subject (to the extent provided therein) to
Section 1.3(b).
“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 4.12(e)(i)(B)(iii).
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.
Notwithstanding the foregoing, no SPV that is a party to an Asset Securitization
permitted hereunder shall be deemed to constitute a “Wholly-Owned Domestic
Subsidiary” for purposes of (i) the definitions of “Immaterial Subsidiary” and
“Material Subsidiary” set forth herein and (ii) Section 7.12 hereof.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
Equity Interest at such time; provided that any Foreign Subsidiary of such
Person at least 90% of whose capital stock or other Equity Interests are owned
by such Person and/or one or more Wholly-Owned Subsidiaries (determined after
giving effect to this proviso) of such Person at such time shall be deemed to be
a Wholly-Owned Subsidiary of such Person.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the





--------------------------------------------------------------------------------





applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


SECTION 1.3 Accounting Terms.


(a)
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data and financial statements
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with U.S.
GAAP, applied on a consistent basis, as in effect from time to time and
consistent with those used in preparing the audited financial statements
required by Section 7.1(b), provided, that (i) if, at any time any change in
U.S. GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in U.S. GAAP (subject to the
approval of the Required Lenders); provided, that, until so amended (A) such
ratio or requirement shall continue to be computed in accordance with U.S. GAAP
prior to such change therein and (B) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in U.S. GAAP, (ii) to the extent
expressly required pursuant to the provisions of this Agreement, certain
calculations shall be made on a Pro Forma Basis, and (iii) for purposes of
determining compliance with any incurrence or expenditure tests set forth in
Articles VII and/or VIII (excluding Section 8.7 or 8.8), any amounts so incurred
or expended (to the extent incurred or expended in a currency other than
Dollars) shall be converted into Dollars on the basis of the exchange rates (as
shown on the Reuters World Currency Page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent or, in the event no such service is selected, on such other
basis as is reasonably satisfactory to the Administrative Agent) as in effect on
the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate Dollar limitation provided for therein (and to the
extent the respective incurrence or expenditure test regulates the aggregate
amount outstanding at any time and it is expressed in terms of Dollars, all
outstanding amounts originally incurred or spent in currencies other than
Dollars shall be converted into Dollars on the basis of the exchange rates (as
shown on the Reuters World Currency Page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent or, in the event no such






--------------------------------------------------------------------------------





service is selected, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time). Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, for purposes of
calculations made pursuant to the terms of this Agreement or any other Loan
Document, U.S. GAAP will be deemed to treat leases that would have been
classified as operating leases in accordance with generally accepted accounting
principles in the United States as in effect on December 31, 2015 in a manner
consistent with the treatment of such leases under generally accepted accounting
principles in the United States as in effect on December 31, 2015,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.


SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).


SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.


SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).




ARTICLE II


[RESERVED]


ARTICLE III


TERM LOAN FACILITY


SECTION 3.1 The Term Loan. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make a portion of the Term Loan to the
Borrower in Dollars on the Term Loan Funding Date in a single drawing in an
aggregate principal amount not to exceed such Lender’s Term Loan Commitment;
provided, however, that the aggregate amount of the Term Loan made on the Term
Loan Funding Date shall not exceed $600,000,000. Upon the making of a portion of
the Term Loan by a Lender, its Term Loan Commitment shall automatically be
terminated in its entirety (i.e., reduced to zero). In addition, any then
existing Term Loan Commitment shall expire and terminate (i.e., be reduced to
zero) upon the close of business on April 27, 2018. Each Lender’s portion of the
Term Loan shall be in a principal amount equal to its Term Loan Percentage of
the aggregate Term Loan made on the Term Loan Funding Date. The Borrower may not
reborrow any portion of the Term Loan which is repaid.


SECTION 3.2 Procedure for Advance of the Term Loan. The Borrower shall give the
Administrative Agent an irrevocable prior written notice substantially in the
form of Exhibit B (a “Notice of Borrowing”) prior to 1:00 p.m. on the Term Loan
Funding Date requesting that the Lenders make the Term Loan on such date
(provided that the Borrower shall give such irrevocable Notice of Borrowing no
later than three (3) Business Days prior to the Term





--------------------------------------------------------------------------------





Loan Funding Date if the Borrower requests that the Term Loan be a LIBOR Rate
Loan), specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing (which shall not exceed the amount of the Term
Loan Commitment, as then in effect), (C) whether the Term Loan is to be a LIBOR
Rate Loan or Base Rate Loan, and (D) if it is to be a LIBOR Rate Loan, the
duration of the first Interest Period applicable thereto. A Notice of Borrowing
received after the time set forth herein shall be deemed received on the next
Business Day. Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Not later than
3:00 p.m. Eastern time on the Term Loan Funding Date, each Lender will make
available to the Administrative Agent for the account of the Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Term Loan to be made by such Lender on the Term Loan Funding Date. The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of the Term Loan in immediately available funds by wire transfer to the account
of the Borrower designated in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent.


SECTION 3.3 Repayment of the Term Loan. The Borrower shall repay the Term Loan
on the dates and in the installments as follows: on the last date of the first
full fiscal quarter ending after the Term Loan Funding Date and on the last date
of each fiscal quarter thereafter, 2.50% of the Term Loan Amount, except as the
amounts of individual installments may be adjusted pursuant to Section 3.4. If
not sooner paid, the Borrower shall repay the aggregate outstanding principal
balance of the Term Loan in full, together with accrued interest thereon, on the
Term Loan Maturity Date.


SECTION 3.4 Optional Prepayment of the Term Loan. The Borrower may at any time
and from time to time prepay the Term Loan, in whole or in part, with
irrevocable prior written notice to the Administrative Agent in substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
1:00 p.m. (i) on the same Business Day as prepayment of the portion of the Term
Loan which is a Base Rate Loan and (ii) at least three (3) Business Days before
prepayment of the portion of Term Loan which is a LIBOR Rate Loan specifying (A)
the date and amount of prepayment and (B) whether the repayment is of Term Loans
which are LIBOR Rate Loans, Term Loans which are Base Rate Loans, or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender thereof. If any such Notice of Prepayment is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice. Partial prepayments shall be in an aggregate amount of (i)
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans or any lesser amount outstanding, (ii) $5,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to LIBOR Rate Loans or any
lesser amount outstanding. A Notice of Prepayment received after 1:00 p.m. shall
be deemed received on the next Business Day. Each such prepayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
Optional prepayments of the Term Loan shall be applied to the remaining
principal installments (including principal payments to be made on the maturity
date thereof) of the Term Loan as the Borrower may direct the Administrative
Agent in writing.


SECTION 3.5 Permanent Reduction of the Term Loan Commitment. The Borrower shall
have the right at any time and from time to time, upon at least two (2) Business
Days prior written notice to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Term Loan Commitment at any time or
(ii) portions of the Term Loan Commitment, from time to time, in an aggregate
principal amount not less than $10,000,000 or any whole multiple of $5,000,000
in excess thereof. Any reduction of the Term Loan Commitment shall be applied to
the Term Loan Commitment of each Lender according to its Term Loan Percentage.
All Ticking Fees accrued with respect to any portion of the Term Loan Commitment
terminated pursuant to this Section 3.5 shall be paid on the effective date of
such termination.







--------------------------------------------------------------------------------





SECTION 3.6 Mandatory Prepayments of the Term Loan. In the event the Borrower
fails to consummate the Paroc Acquisition on or prior to the thirtieth (30th)
day after the Term Loan Funding Date, the Borrower shall prepay the aggregate
outstanding principal balance of the Term Loan in full, together with accrued
interest thereon, on the first Business Day following such thirtieth (30th) day.


ARTICLE IV


GENERAL LOAN PROVISIONS


SECTION 4.1 Interest.


(a)Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, Term Loans shall bear interest at (A) the Base Rate
plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until the second Business
Day after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement). The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 4.2. Any Term Loan or any portion of either as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan and any LIBOR Rate Loan or any portion thereof as to
which the Borrower has not duly specified an Interest Period as provided herein
shall be deemed a LIBOR Rate Loan for a one (1) month Interest Period.
(b)Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 3.2 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Term Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months; provided that:
(i)the Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(ii)if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;
(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
(iv)no Interest Period shall extend beyond the Term Loan Maturity Date without
payment of any amounts pursuant to Section 4.9; and
(v)there shall be no more than eight (8) Interest Periods in effect at any time.
(c)    Default Rate. Subject to Section 9.2, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), or
9.1(e), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default:
(i)the Borrower shall no longer have the option to request LIBOR Rate Loans;
(ii)all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans;
(iii)all outstanding Base Rate Loans shall bear interest at a rate per annum
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans; and





--------------------------------------------------------------------------------





(iv)all other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) applicable to such other Obligation
(provided, that if no rate for such other Obligation is set forth herein or in
such other Loan Document, then such Obligation shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans).


Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.
(d)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing on the last Business Day of the first full fiscal quarter that ends
following the Term Loan Funding Date; and interest on each LIBOR Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period; provided, that accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand. All computations of interest for Base Rate
Loans based on the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
(e)    Maximum Rate. Notwithstanding anything herein to the contrary, if at any
time the interest rate applicable to any Term Loan, together with all fees,
charges and other amounts which are treated as interest on such Term Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Term Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Term Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Term Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Term Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender. It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrower under Applicable Law.


SECTION 4.2 Notice and Manner of Conversion or Continuation of Term Loans.
Provided that (i) no Event of Default has occurred and is then continuing and
(ii) the Administrative Agent, at the request of the Required Lenders, shall not
have notified the Borrower to the contrary, the Borrower shall have the option
to:
(a)convert at any time on or after the second Business Day after the Closing
Date all or any portion of any outstanding Base Rate Loans in a principal amount
equal to $3,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans; and
(b)upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans, (i) convert any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans or the entire remaining amount thereof or (ii) continue
such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever the Borrower desires to convert or continue Term Loans as provided
above, the Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 1:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Term Loan
is to be effective specifying:





--------------------------------------------------------------------------------





(A)
the Term Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor;

(B)
the effective date of such conversion or continuation (which shall be a Business
Day);

(C)
the principal amount of such Term Loans to be converted or continued; and

(D)
the Interest Period to be applicable to such converted or continued LIBOR Rate
Loan.



The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.
SECTION 4.3 Fees.


(a)    Ticking Fee. Subject to Section 4.15(f), the Borrower shall pay to the
Administrative Agent, for the account of each Lender, a ticking fee (the
“Ticking Fee”), which shall accrue at the Applicable Margin on the daily actual
amount of the Term Loan Commitment of such Lender during the period from and
including the date hereof to but excluding the date on which the Term Loan
Commitment terminates. Accrued Ticking Fees shall be payable in arrears on the
last Business Day of each calendar quarter of each year and on the date on which
the Term Loan Commitment terminate, commencing on the first such date to occur
after the date hereof.
(b)    Other Fees. The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the applicable Fee
Letter with the Administrative Agent.


SECTION 4.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on any Loan or of any fee, commission or other amounts
payable to the Lenders under this Agreement (or any of them) shall be made not
later than 1:00 p.m. on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office for the account of
the Lenders entitled to such payment in Dollars, in immediately available funds
and shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 9.1(a), but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent (i) shall
distribute to each such Lender at its address for notices set forth herein its
pro rata share of such payment in accordance with the amounts then due and
payable to such Lenders (except as specified below) and (ii) shall wire advice
of the amount of such credit to each Lender. Each payment to the Administrative
Agent of Administrative Agent’s fees or expenses shall be made for the account
of the Administrative Agent and any amount payable to any Lender under Sections
4.9, 4.10, 4.12 or 11.3 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to Section 4.1(b)(ii) and (iii), if
any payment under this Agreement shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest payable along with such payment.


SECTION 4.5 Evidence of Indebtedness. The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note, which shall evidence such Lender’s Term Loans, in addition to
such accounts or records. Each Lender may attach schedules to its Term Loan Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.







--------------------------------------------------------------------------------





SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Term Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 4.9, 4.10, 4.12 or 11.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Term Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans and other amounts owing them; provided that
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 4.7 Obligations of Lenders.


(a)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share in Dollars available on
such date in accordance with Section 3.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount in Dollars. In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Administrative Agent in Dollars, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at;
(i)
in the case of a payment to be made by such Lender, the greater of (1) the daily
average Federal Funds Rate and (2) a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation; and

(ii)
in the case of a payment to be made by the Borrower, the interest rate otherwise
applicable to such Term Loan.

If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(b)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Term Loans are
several and are not joint or joint and several. The failure of any Lender to
make available its Term Loan Percentage of any Term Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Term Loan Percentage of such Term Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Term Loan Percentage of such Term Loan available on the
borrowing date.





--------------------------------------------------------------------------------







SECTION 4.8 Changed Circumstances.


(a)Circumstances Affecting LIBOR Rate Availability.


(i)    If prior to the commencement of any Interest Period for a LIBOR Rate
Loan: (A) the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining LIBOR or the LIBOR Rate, as applicable (including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis), for such Interest Period; or (B) the Administrative Agent
is advised by the Required Lenders that LIBOR or the LIBOR Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Term Loans included in such LIBOR Rate
Loan for such Interest Period, then the Administrative Agent shall give notice
thereof to the Borrower and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (1) any Notice of Conversion/Continuation that requests the conversion of
any Term Loan to, or continuation of any Term Loan as, a LIBOR Rate Loan shall
be ineffective and any such Term Loan shall be converted to a Base Rate Loan on
the last day of the then current Interest Period applicable thereto and (2) if
any Notice of Borrowing requests a LIBOR Rate Loan, such Term Loan shall be made
as Base Rate Loan.


(ii)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(A) the circumstances set forth in Section 4.8(a)(i) have arisen and such
circumstances are unlikely to be temporary or (B) the circumstances set forth in
Section 4.8(a)(i) have not arisen but the supervisor for the administrator of
the LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBOR that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 11.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 4.8(a)(ii)
(but, in the case of the circumstances described in clause (B) of the first
sentence of this Section 4.8(a)(ii), only to the extent the LIBOR Screen Rate
for such Interest Period is not available or published at such time on a current
basis), (1) any Notice of Conversion/Continuation that requests the conversion
of any Term Loan to, or continuation of any Loan as, a LIBOR Rate Loan shall be
ineffective and (2) if any Notice of Borrowing requests a LIBOR Rate Loan, such
Term Loan shall be made as Base Rate Loan.


(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations to make or maintain any
LIBOR Rate Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Term Loan or continue any Term Loan as a LIBOR Rate Loan
shall be suspended and thereafter the Borrower may select only Base Rate Loans
and (ii) if any of the Lenders may not lawfully continue to





--------------------------------------------------------------------------------





maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period; provided that if the
Borrower elects to make such conversion, the Borrower shall pay to the
Administrative Agent and the Lenders any and all costs, fees and other expenses
incurred by the Administrative Agent and the Lenders in effecting such
conversion.


SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs but, excluding any loss of anticipated profit) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Term Loan (a) as a
consequence of any failure by the Borrower to make any payment when due of any
amount due hereunder in connection with a LIBOR Rate Loan, (b) due to any
failure of the Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Term Loan in the
applicable interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.


SECTION 4.10 Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);
(ii)subject any Lender to any Taxes (other than (A) Indemnified Taxes addressed
in Section 4.12 and (B) Excluded Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)impose on any Lender or the London interbank or other applicable market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Borrower shall promptly pay to any such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered , as reasonably determined by such Lender (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of such Lender under agreements
having provisions similar to this Section 4.10(a), after consideration of such
factors as such Lender then reasonably determines to be relevant).
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitment of such Lender or the Term Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
upon written request of such Lender the Borrower shall promptly pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered, as reasonably
determined by such Lender (which determination shall be made





--------------------------------------------------------------------------------





in good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of such Lender under agreements
having provisions similar to this Section 4.10(b), after consideration of such
factors as such Lender then reasonably determines to be relevant).
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section
(including, to the extent such information is not deemed by such Lender to be
confidential or proprietary to such Lender, reasonable details on the
calculations performed by such Lender or its holding company in determining such
amount or amounts) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
(d)[Reserved].
(e)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than one hundred eighty (180) days
prior to the date that such Lender notifies the Borrower of the Change in Law or
other events or conditions giving rise to such increased costs or reductions and
of such Lender’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty day period referred to above shall be extended to
include the period of retroactive effect thereof).


SECTION 4.11 Regulatory Limitation; Further Assurances. In the event that for
any reason, the obligation of any of the Lenders to make a Term Loan (in each
case taking into account the amount of the Obligations and all other
indebtedness required to be aggregated under 12 U.S.C.A. §84, as amended, the
regulations promulgated thereunder and any other Applicable Law) is determined
by such Lender to exceed its then applicable legal lending limit under 12
U.S.C.A. §84, as amended, and the regulations promulgated thereunder, or any
other Applicable Law, the amount of any Extension of Credit such Lender shall be
obligated to make hereunder shall immediately be reduced to the maximum amount
which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Term Loan Percentages and, to the extent
necessary under such laws and regulations (as determined by each of the Lenders,
with respect to the applicability of such laws and regulations to itself), and
the Borrower shall reduce, or cause to be reduced, complying to the extent
practicable with the remaining provisions hereof, the Obligations outstanding
hereunder by an amount sufficient to comply with such maximum amounts.


SECTION 4.12 Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party or the
Administrative Agent shall be required by Applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable by the applicable Credit Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) that are paid by (or required to be withheld
or deducted on payments to) the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental





--------------------------------------------------------------------------------





Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 4.12, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)Status of Lenders. (i) Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments hereunder or under
any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.12(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender:
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” (within the meaning of Section 7701(a)(30)
of the Code),
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    duly completed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or





--------------------------------------------------------------------------------





(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund within
thirty (30) days of such determination (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.







--------------------------------------------------------------------------------





(g)    Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Term Loan Commitment.


(h)    Each Lender shall severally indemnify the Administrative Agent within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.9(g) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in this
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.


SECTION 4.13 Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender delivers notice to
the Administrative Agent pursuant to Section 4.8(b), or requests compensation
under Section 4.10, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.12, then, upon the request of the Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would make it lawful or
possible, as the case may be, to honor its obligations to make or maintain LIBOR
Rate Loans hereunder or would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.12, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)Replacement of Lenders. If any Lender becomes unable to make or maintain
LIBOR Rate Loans under Section 4.8(b), requests compensation under Section 4.10,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.12,
or if any Lender is a Defaulting Lender hereunder or becomes a Non-Consenting
Lender, or if any Lender is unable, on the date required by Section 11.21(a) or
(b) to make any declaration or representation required therein, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.9), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.9;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.12,
such assignment will result in a reduction in such compensation or payments
thereafter;





--------------------------------------------------------------------------------





(iv)such assignment does not conflict with Applicable Law; and
(v)in the case of any such assignment with respect to a Non-Consenting Lender
pursuant to Section 4.13(b), (A) such assignment shall be permitted hereunder
only if no Event of Default has occurred and is continuing at the time of such
proposed assignment and (B) each assignee shall consent, at the time of such
assignment, to each matter in respect of which such assignor Lender was a
Non-Consenting Lender.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 4.14 [Reserved].


SECTION 4.15 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(a)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2.
(b)[Reserved].
(c)[Reserved].
(d)[Reserved].
(e)[Reserved].
(f)Certain Fees. For any period during which that Lender is a Defaulting Lender,
that Defaulting Lender shall not be entitled to receive any Ticking Fee pursuant
to Section 4.3 for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(g)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Term Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Term Loans to be held on a pro rata basis by the Lenders
in accordance with their Term Loan Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


ARTICLE V


CONDITIONS OF EFFECTIVENESS AND BORROWING


SECTION 5.1 Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of each of the following conditions:


(a)Executed Loan Documents. This Agreement and the Subsidiary Guaranty
Agreement, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto and shall be in full force and effect.
(b)Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that all representations and warranties of such Person
contained in this Agreement and the other Loan Documents are true and correct in
all material respects except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct in
all material





--------------------------------------------------------------------------------





respects as of such earlier date; that none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents applicable to it.
(ii)Certificate of Secretary of each Credit Party. A certificate of the
secretary, assistant secretary, director, officer or other authorized person, as
the case may be, of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party or other
authorized person executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the articles
or certificate of incorporation or formation of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Credit Party as in effect on
the Closing Date, and (C) resolutions duly adopted by the board of directors (or
other governing body) of such Credit Party authorizing the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.
(iii)Certificates of Good Standing. Certificates as of a recent date of the good
standing (or the equivalent thereof, if any) of each Credit Party under the laws
of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business.
(iv)Opinions of Counsel. Favorable opinions of external and internal United
States counsel to the Borrower addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Administrative Agent shall request and which opinion shall permit
reliance by successors and permitted assigns of each of the Administrative Agent
and the Lenders.
(c)Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and no action shall have been taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.
(d)Financial Matters.
(i)Financial Statements. The Joint Lead Arrangers shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries for the
three fiscal years most recently ended for which financial statements are
available and the related audited statements of income and retained earnings and
cash flows for such Fiscal Years and (B) unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries for each quarterly period ended after June 30,
2017 for which financial statements are publicly available and related unaudited
interim statements of income and retained earnings.
(ii)Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent and the Joint Lead Arrangers all fees and other amounts due and payable on
or prior to the Closing Date and (B) all fees, charges and disbursements of
counsel to the Administrative Agent to the extent accrued and unpaid prior to or
on the Closing Date and for which a detailed invoice has been delivered to the
Borrower.
(e)Miscellaneous.
i.Patriot Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Act.
ii.Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.







--------------------------------------------------------------------------------





SECTION 5.2 Conditions to Extension of the Term Loan. The obligations of the
Lenders to make the Term Loan on the Term Loan Funding Date are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
issuance or extension date:


(a)Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date;
provided, that (x) if a representation and warranty is qualified as to
materiality, the materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this condition and
(y) this clause (a) shall not apply to the representations and warranties
contained in Section 6.5(e) with respect to any Extension of Credit occurring
after the Closing Date.
(b)No Existing Default. No Default or Event of Default shall have occurred and
be continuing on the borrowing date with respect to the Term Loans or after
giving effect to the Term Loans to be made on such date.
(c)Notices. The Administrative Agent shall have received a Notice of Borrowing
accordance with Section 3.2.
(d)Officer’s Certificate. The Administrative Agent (or its counsel) shall have
received a certificate of a Responsible Officer of the Borrower dated the Term
Loan Funding Date, certifying that (A) the representations and warranties
contained in Article VI (other than Section 6.5(e)) are true and correct in all
material respects on and as of the Term Loan Funding Date (both before and after
giving effect to the making of the Term Loan) with the same effect as if made on
and as of such date, except for any representation and warranty made as of an
earlier date, which representation and warranty is true and correct in all
material respects as of such earlier date; provided, that if a representation
and warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this certification and (B) no Default or Event of Default has
occurred and is continuing on the Term Loan Funding Date (either before or after
giving effect to the making of the Term Loan).
(e)Solvency Certificate. The Borrower shall have delivered to the Administrative
Agent a certificate, in form and substance satisfactory to the Administrative
Agent, and certified as accurate by the chief financial officer (or other
similar officer) of the Borrower, that the representations and warranties set
forth in Section 6.5(b) are true and correct on the Term Loan Funding Date.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
In order to induce the Lenders to enter into this Agreement and to make the Term
Loans, the Borrower makes the following representations, warranties and
agreements, all of which shall survive the execution and delivery of this
Agreement and the Term Loan Notes and the making of the Term Loans.
SECTION 6.1 Company Status. Each of the Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing Company in good standing (or the
local equivalent) under the laws of the jurisdiction of its organization, (ii)
has the Company power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications; except for
failures of Subsidiaries of the Borrower that are not Credit Parties under
clauses (i) and (ii) above, and failures of the Borrower and its Subsidiaries
under clause (iii) above, which, either individually or in the aggregate for all
such failures under preceding clauses (i), (ii) and (iii), could not reasonably
be expected to have a Material Adverse Effect; provided that nothing in this
Section 6.1 shall prevent the dissolution, merger, sale, transfer or other
disposition of any Subsidiary of the Borrower or any other transactions by the
Borrower or any of its Subsidiaries permitted pursuant to Section 8.2.


SECTION 6.2 Power and Authority. Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Loan Documents to which it is party and has taken all necessary Company
action to authorize the execution, delivery and performance by it of each of
such Loan Documents.





--------------------------------------------------------------------------------





Each Credit Party has duly executed and delivered each of the Loan Documents to
which it is party, and each of such Loan Documents constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).


SECTION 6.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Loan Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, (i) will contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority binding on the Borrower and its Subsidiaries,
(ii) will result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party or any of its Subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Subsidiaries is a party or by which it
or any its property or assets is bound or to which it may be subject (including,
without limitation, the Existing Indebtedness Agreements) other than any
agreement, contract or instrument terminated, discharged or replaced as of the
Closing Date, or (iii) will violate any provision of the certificate or articles
of incorporation, certificate of formation, limited liability company agreement
or by-laws (or equivalent organizational documents), as applicable, of any
Credit Party or any of its Subsidiaries.


SECTION 6.4 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Closing Date), or
exemption by, any Governmental Authority is required to be obtained or made by,
or on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Loan Document or (ii) the legality,
validity, binding effect or enforceability of any such Loan Document.


SECTION 6.5 Financial Statements; Financial Condition; Undisclosed Liabilities.


(a)The audited consolidated balance sheet of the Borrower and its Subsidiaries
at December 31, 2016 and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the Borrower and its Subsidiaries
for the fiscal year of the Borrower ended on such date and the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries at the end of
the Quarter ended September 30, 2017 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the Borrower and
its Subsidiaries for the Fiscal Quarter then ended, in each case furnished to
the Lenders prior to the Closing Date, present fairly in all material respects
the consolidated financial position of the Borrower and its Subsidiaries at the
date of said financial statements and the results for the respective periods
covered thereby. All such financial statements have been prepared in accordance
with U.S. GAAP consistently applied except to the extent provided in the notes
to said financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments (all of which are of a
recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.
(b)On and as of the Closing Date, and on the Term Loan Funding Date, after
giving effect to the funding of Term Loans hereunder and the funding of the
initial loans under the 364-Day Term Loan Agreement, (i) the sum of the assets,
at a fair valuation, of the Borrower (on a stand-alone basis) and of the
Borrower and its Subsidiaries (taken as a whole) will exceed its or their
respective debts, (ii) the Borrower (on a stand-alone basis) and the Borrower
and its Subsidiaries (taken as a whole) has or have not incurred and does or do
not intend to incur, and does or do not believe that it or they will incur,
debts beyond its or their respective ability to pay such debts as such debts
mature, and (iii) the Borrower (on a stand-alone basis) and the Borrower and its
Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct its or their respective businesses. For purposes of this Section 6.5(b),
“debt” means any liability on a claim, and “claim” means (a) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (b) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable





--------------------------------------------------------------------------------





remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
(c)Except as fully disclosed in the financial statements delivered pursuant to
Section 6.5(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower and its Subsidiaries. As of the Closing Date, the Borrower does not
know of any basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not fully disclosed in
the financial statements delivered pursuant to Section 6.5(a) or referred to in
the immediately preceding sentence which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(d)[Reserved].
(e)On and as of the Closing Date, since December 31, 2016, nothing has occurred
(singly or in aggregate with all other occurrences) that has had, or could
reasonably be expected to have, a Material Adverse Effect; provided that no
Extension of Credit shall constitute a representation and warranty that the
matters set forth in this Section 6.5(e) are true and correct.


SECTION 6.6 Litigation. There are no actions, suits, proceedings, grievances or
investigations pending or, to the knowledge of the Borrower, threatened (i) with
respect to this Agreement or any Loan Document or (ii) that have had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or a material adverse effect on the Transaction.


SECTION 6.7 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower and each of its Subsidiaries in
writing to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or the other Loan Documents, or any transaction
contemplated herein or therein, is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of the Borrower and each
of its Subsidiaries in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 6.7, such factual information shall not include any pro forma
financial information.
SECTION 1.Use of Proceeds; Margin Regulations.
(a)All proceeds of the Term Loans will be used to finance a portion of the Paroc
Acquisition and for other working capital and general corporate purposes of the
Borrower and its Subsidiaries.
(b)At the time of each Extension of Credit, the value of the Margin Stock at any
time owned by the Borrower and its Subsidiaries does not exceed 25% of the value
of the assets of the Borrower and its Subsidiaries taken as a whole. Neither the
making of any Loan nor the use of the proceeds thereof nor the occurrence of any
other Extension of Credit will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.


SECTION 6.9 Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all material returns, statements, forms and reports for Taxes
(the “Returns”) required to be filed by, or with respect to the Borrower and/or
any of its Subsidiaries. The Returns accurately reflect in all material respects
all liability for Taxes of the Borrower and its Subsidiaries, as applicable, for
the periods covered thereby. Each of the Borrower and each of its Subsidiaries
has paid all federal and state income Taxes and all other material Taxes and
assessments shown on such Returns to be payable by it which have become due,
other than those that are being contested in good faith and adequately disclosed
and fully provided for on the financial statements of the Borrower and its
Subsidiaries in accordance with U.S. GAAP. On the Closing Date, there is no
material action, suit, proceeding, investigation, audit or claim now pending or,
to the best knowledge of the Borrower or any of its Subsidiaries, threatened by
any authority regarding any Taxes relating to the Borrower or any of its
Subsidiaries. As of the Closing Date, except as set forth on Schedule 6.9,
neither the Borrower nor any





--------------------------------------------------------------------------------





of its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of Taxes of the Borrower or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Borrower or any of its Subsidiaries not to
be subject to the normally applicable statute of limitations. Neither the
Borrower nor any of its Subsidiaries has incurred, nor will any of them incur,
any material tax liability in connection with the Transaction or any other
transactions contemplated hereby (it being understood that the representation
contained in this sentence does not cover any future tax liabilities of the
Borrower or any of its Subsidiaries arising as a result of the operation of
their businesses in the ordinary course of business).


SECTION 6.10 Compliance with ERISA; Non-U.S. Plans.


(a)The Borrower and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Borrower or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 412 of the Code,
other than, in any case, such liabilities or Liens as could not reasonably be
expected to result, individually or in the aggregate, in the occurrence of a
Material Adverse Effect.
(b)Neither the Borrower nor any ERISA Affiliate has incurred (i) withdrawal
liabilities (or are subject to contingent withdrawal liabilities) under section
4201 or 4204 of ERISA in respect of Multiemployer Plans that could reasonably be
expected to result, either individually or in the aggregate, in the occurrence
of a Material Adverse Effect or (ii) any obligation in connection with the
termination or withdrawal from any Non-U.S. Plan that could reasonably be
expected to result, either individually or in the aggregate, in the occurrence
of a Material Adverse Effect.
(c)The expected postretirement benefit obligation (determined as of the last day
of the Borrower’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Borrower could not reasonably be expected to result in the occurrence of a
Material Adverse Effect.
(d)All Non-U.S. Plans have been registered, established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Borrower and each of its Subsidiaries have been paid or
accrued as required and all obligations of the Borrower and each of its
Subsidiaries under each applicable Non-U.S. Plan Document have been performed by
the Borrower and each of its Subsidiaries, except where failure so to pay or
accrue such amounts or to perform such obligations, as the case may be, could
not be reasonably expected to have a Material Adverse Effect.


SECTION 6.11 [Reserved].


SECTION 6.12 Subsidiaries. On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 6.12 (with each
Subsidiary that is (x) a Subsidiary Guarantor or (y) an Immaterial Subsidiary on
the Closing Date identified as such).


SECTION 6.13 Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.





--------------------------------------------------------------------------------





SECTION 6.14 Investment Company Act. The Borrower is not an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.


SECTION 6.15 Environmental Matters.


(a)Subject to Section 6.15(c), each of the Borrower and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws. The Borrower and each of its
Subsidiaries have obtained all of the permits and approvals required of them
under Environmental Laws for the operation of their respective businesses. There
are no pending or, to the knowledge of the Borrower, threatened Environmental
Claims against the Borrower or any of its Subsidiaries or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any such claim arising out of the ownership, lease or operation by the Borrower
or any of its Subsidiaries of any Real Property formerly owned, leased or
operated by the Borrower or any of its Subsidiaries but no longer owned, leased
or operated by the Borrower or any of its Subsidiaries). There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restrictions on the ownership, lease, occupancy or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.
(b)Subject to Section 6.15(c), other than in the ordinary course of business and
in compliance with all applicable Environmental Laws, Hazardous Materials have
not at any time been generated, used, treated or stored on, or transported to or
from, or Released on or from, any Real Property by the Borrower or any of its
Subsidiaries at any time that such Real Property was or has been owned, leased
or operated by the Borrower or any of its Subsidiaries.
(c)Notwithstanding anything to the contrary in this Section 6.15, the
representations and warranties made in this Section 6.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


SECTION 6.16 Employment and Labor Relations. On the Closing Date, there are
(i) no material strikes, lockouts, stoppages or slowdowns or any other material
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower or any its Subsidiaries, threatened or planned and
(ii) no union representation questions with respect to the Borrower or any of
its Subsidiaries.


SECTION 6.17 Intellectual Property, etc. The Borrower and each of its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary for the present
and ongoing conduct of its business, and the use thereof by the Borrower and
each of its Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements or the failure to own or have or continue to
own or have which, as the case may be, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 6.18 Indebtedness. Schedule 6.18 sets forth a list of all Indebtedness
which would be included in Consolidated Total Indebtedness (including Contingent
Obligations that would be included therein) with a principal amount outstanding
in excess of $10,000,000 of the Borrower and its Subsidiaries as of the Closing
Date (excluding the Term Loans), in each case showing the aggregate principal
amount thereof and the name of the respective borrower and the Borrower or any
of its Subsidiaries which directly or indirectly guarantees such debt. In
addition, the aggregate amount of Indebtedness which would be included in
Consolidated Total Indebtedness (including Contingent Obligations that would be
included therein) of the Borrower and its Subsidiaries as of the Closing Date
and which is to remain outstanding after the Closing Date not so listed on
Schedule 6.18 does not exceed $50,000,000.





--------------------------------------------------------------------------------





SECTION 6.19 [Reserved].


SECTION 6.20 Sanctions, Anti-Money Laundering and Anti-Corruption Laws. Neither
the Borrower nor any of its Subsidiaries nor, to the knowledge of the Borrower,
any of the officers, directors, employees or agents of itself or its
Subsidiaries: (i) is, or is owned or controlled by, a Sanctioned Person; or (ii)
is located, incorporated, organized, or resident in a Sanctioned Country. No
proceeds from any Loan will be used, directly or indirectly, to lend,
contribute, provide, or have otherwise been or will be made available to fund,
any activity or business with any Sanctioned Person or Sanctioned Country, or in
any other manner that will result in any violation or breach by Borrower, any of
its Subsidiaries or any party hereto of Sanctions Laws or Anti-Corruption Laws.
Borrower and its Subsidiaries have implemented and maintain in effect policies
and procedures designed to ensure compliance by Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Money
Laundering Laws, Anti-Corruption Laws and Sanctions Laws, and Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower, its and its Subsidiaries’ directors, employees and agents, are in
compliance with Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions
Laws in all material respects.


SECTION 6.21 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.


ARTICLE VII


AFFIRMATIVE COVENANTS


The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Term Loan Commitment has been terminated and all Obligations (other
than contingent indemnification obligations not then due) have been paid and
satisfied in full in cash:
SECTION 7.1 Information Covenants. The Borrower will furnish to the
Administrative Agent (who shall furnish to each Lender):


(a)Quarterly Financial Statements. Within 45 days after the close of each of the
first three Fiscal Quarters in each Fiscal Year of the Borrower commencing with
the Fiscal Quarter ended September 30, 2017, (i) the consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of income and retained earnings and
statement of cash flows for such Fiscal Quarter and for the elapsed portion of
the Fiscal Year ended with the last day of such Fiscal Quarter, in each case
setting forth comparative figures for the corresponding Fiscal Quarter in the
prior Fiscal Year, all of which shall be certified by the chief financial
officer, the treasurer or any financial officer (including a controller) of the
Borrower that they fairly present in all material respects in accordance with
U.S. GAAP the financial condition of the Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Quarter.
(b)Annual Financial Statements. Within 90 days after the close of each Fiscal
Year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
Fiscal Year setting forth comparative figures for the preceding Fiscal Year, all
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with U.S. GAAP consistently
applied.
(c)Management Letters. Promptly after receipt by the Borrower, a copy of any
“management letter” received from the certified public accountants auditing the
consolidated financial statements of the Borrower and its Subsidiaries, on a
group basis, and management’s response thereto.
(d)Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.1(a) and (b), an Officer’s Compliance
Certificate from the chief financial officer, treasurer or other financial
officer (including a controller) of the Borrower substantially in the form of
Exhibit F certifying on





--------------------------------------------------------------------------------





behalf of the Borrower that, to the best of such officer’s knowledge, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall set forth in reasonable detail the calculations
required to establish whether the Borrower and its Subsidiaries were in
compliance with the provisions of Sections 8.7 and 8.8 at the end of such Fiscal
Quarter or Fiscal Year, as the case may be.
(e)Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within five Business Days after any executive or senior managing
officer of the Borrower obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default, (ii) any
litigation or governmental investigation or proceeding pending against the
Borrower or any of its Subsidiaries with respect to any Loan Document, or (iii)
any other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect.
(f)Other Reports and Filings. Promptly (but in any event within ten days) after
the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Borrower or any of its Subsidiaries
shall publicly file with the SEC or deliver to holders (or any trustee, agent or
other representative therefor) of any of its material Indebtedness pursuant to
the terms of the documentation governing the same, provided that any financial
information, proxy statements or other material required to be delivered
pursuant to this Section 7.1(f) shall be deemed to have been furnished to each
of the Administrative Agent and the Lenders on the date that such report, proxy
statement or other material is posted on the Securities and Exchange
Commission’s website at www.sec.gov; provided further, that such information
(other than any Form 10-K, Form 10-Q or proxy materials) shall be deemed to have
been delivered when posted only upon notification by the Borrower to the
Administrative Agent of such posting.
(g)Environmental Matters. Promptly after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of any Environmental Claim
that results in, or could reasonably be expected to result in a Material Adverse
Effect which notice shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.
(h)Rating Information. Promptly after any officer of the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of any change in the corporate
credit ratings of the Borrower by any Rating Agency (including, without
limitation, a change in the outlook with respect to any such ratings), any
notice from a Rating Agency indicating its intent to effect such a change in
such ratings or its cessation of, or its intent to cease, providing such ratings
of the Borrower, or any notice from a Rating Agency indicating its intent to
place the Borrower on a “CreditWatch” or “WatchList” or any similar list, in
each case with negative implications.
(i)Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.


SECTION 7.2 Books, Records and Inspections; Annual Meetings. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in conformity with U.S. GAAP and all requirements of applicable law or,
with respect to the books of record and accounts of a Subsidiary located outside
the United States, in accordance with the applicable accounting standards and
legal requirements of its local jurisdiction. The Borrower will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or any Lender to visit and inspect, under guidance of
officers of the Borrower or such Subsidiary, any of the properties of the
Borrower or such Subsidiary, and to examine the books of accounts of the
Borrower or such Subsidiary and discuss the affairs, finances and accounts of
the Borrower or such Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable prior notice and
at such reasonable times and intervals (not to exceed once per calendar year
unless a Default or Event of Default shall have occurred and be continuing) and
to such reasonable extent as the Administrative Agent or any such Lender may
reasonably request.


SECTION 7.3 Maintenance of Property; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and





--------------------------------------------------------------------------------





engaged in similar businesses as the Borrower and its Subsidiaries, and (iii)
furnish to the Administrative Agent, upon its request therefor, full information
as to the insurance carried; provided that the Borrower and each of its
Subsidiaries may self-insure to the extent it reasonably determines that such
self-insurance is consistent with prudent business practice.


SECTION 7.4 Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 7.4 shall prevent (i) sales of assets and other
transactions by the Borrower or any of its Subsidiaries in accordance with
Section 8.2 or (ii) the withdrawal by the Borrower or any of its Subsidiaries of
its qualification as a foreign Company in any jurisdiction if such withdrawal
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


SECTION 7.5 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such non-compliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


SECTION 7.6 Compliance with Environmental Laws. The Borrower will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance. Neither the Borrower nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at any such
Real Properties in compliance in all material respects with all applicable
Environmental Laws and as required in connection with the normal operation, use
and maintenance of the business or operations of the Borrower or any of its
Subsidiaries.


SECTION 7.7 ERISA Reporting Covenant; Employee Benefits Matters. The Borrower
will deliver promptly to the Administrative Agent, within ten days of the
Borrower knowing or having reason to know of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the
Borrower, its Subsidiaries, or ERISA Affiliates, as applicable, propose to take
with respect thereto:


(i)with respect to any Plan, any reportable event, as defined in section 4043(b)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations; or
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate, of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the Borrower or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Borrower or any of its
Subsidiaries or any ERISA Affiliate, pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect; or





--------------------------------------------------------------------------------





(iv)receipt of notice of the imposition of a material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


SECTION 7.8 End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i)
its fiscal years to end on December 31 of each calendar year and (ii) its fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each
calendar year.


SECTION 7.9 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all (other than de minimis)
federal and state income Taxes and all other material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all material lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any of its Subsidiaries not
otherwise permitted under Section 8.1(i); provided that neither the Borrower nor
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with U.S. GAAP.


SECTION 7.10 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans only as provided in Section 6.8. The Borrower will not permit the proceeds
from any Loan to be used, directly or indirectly, to lend, contribute, provide,
or have otherwise been or will be made available to fund, any activity or
business with any Sanctioned Person or Sanctioned Country, or in any other
manner that will result in any violation or breach by the Borrower, any of its
Subsidiaries or any party hereto of Sanctions Laws.


SECTION 7.11 Ratings. The Borrower will use commercially reasonable efforts to
cause each of the Rating Agencies to continuously provide corporate credit
ratings of the Borrower.


SECTION 7.12 Additional Subsidiary Guarantors.


(a)If at any time any Wholly-Owned Domestic Subsidiary of the Borrower is
created, established or acquired and such Wholly Owned Domestic Subsidiary is
(or would have been if at such time it had been a Wholly Owned Domestic
Subsidiary of the Borrower), on the last day of the most recently ended Test
Period for which financial statements have been or are required to have been
delivered pursuant to Section 7.1(a) or (b), as applicable, a Material
Subsidiary (with the “Immaterial Subsidiaries” tests being recalculated on a pro
forma basis after giving effect to such creation, establishment or acquisition),
the Borrower will, within 10 Business Days after such Wholly-Owned Domestic
Subsidiary is created, established, acquired, notify the Administrative Agent
thereof and, will as promptly as practicable, and in any event within sixty
days, cause such Wholly-Owned Domestic Subsidiary to take all actions required
for such Wholly-Owned Domestic Subsidiary to become a party to the Subsidiary
Guaranty Agreement in accordance with the terms of the Subsidiary Guaranty
Agreement and take all action in connection therewith as would otherwise have
been required to be taken pursuant to Section 5.1 if such Wholly-Owned Domestic
Subsidiary had been a Subsidiary Guarantor on the Closing Date; provided that if
the Borrower determines in good faith, (before such Wholly-Owned Domestic
Subsidiary has complied with the requirements of this Section 7.12(a)), that
such Wholly-Owned Domestic Subsidiary will not remain a Material Subsidiary for
more than sixty days after the date of the creation, establishment or
acquisition thereof, because of contemplated transfers of assets permitted under
Section 8.2 by such Wholly-Owned Domestic Subsidiary (with the “Immaterial
Subsidiary” tests being recalculated on a pro forma basis after giving effect to
such transfers of assets), then so long as the Borrower notifies the
Administrative Agent thereof within the sixty day period referenced above, such
Wholly Owned Domestic Subsidiary shall not be required to become a Subsidiary
Guarantor (unless the respective transfer of assets does not occur within such
sixty day period or unless and until it is subsequently required to become a
Subsidiary Guarantor pursuant to the provisions of Section 7.12(b)); provided,
further that if the preceding proviso is applicable, the Borrower shall
determine in good faith whether any of the transfers of assets contemplated by
the preceding proviso would result in one or more other Wholly-Owned Domestic
Subsidiaries





--------------------------------------------------------------------------------





of the Borrower which are not Subsidiary Guarantors and which previously
constituted Immaterial Subsidiaries no longer constituting same (with
determinations to be made in good faith on a pro forma basis to give effect to
the respective transfers of assets), and if the Borrower determines in good
faith that the result described above in this proviso would occur, then in such
case within the sixty-day period described above the Borrower shall cause such
Wholly-Owned Domestic Subsidiaries (which will not continue to constitute
Immaterial Subsidiaries) to become Subsidiary Guarantors and to comply with the
provisions of this Section 7.12(a) as if the respective transferee were a newly
created, established or acquired Wholly-Owned Domestic Subsidiary. It is hereby
understood and agreed that upon any Subsidiary being released as a “Subsidiary
Guarantor” and being released from its obligations under the “Subsidiary
Guaranty” in each case under (and as defined in) the Revolving Credit Agreement,
such Subsidiary shall be concurrently and automatically be released as a
Subsidiary Guarantor hereunder and be released from its obligations under the
Subsidiary Guaranty. Without limiting the foregoing and notwithstanding the
foregoing, the Borrower shall at all times cause each Subsidiary which is then a
“Subsidiary Guarantor” (as defined in either of the Revolving Credit Agreement
or the 364-Day Term Loan Agreement) to be a Subsidiary Guarantor hereunder.
(b)If, on the date of delivery by the Borrower of each of the financial
statements required to be delivered pursuant to Sections 7.1(a) or (b), as
applicable, any of the Wholly-Owned Domestic Subsidiaries of the Borrower that
is not a Subsidiary Guarantor at such time would, as of the last day of the
fiscal quarter or fiscal year for which such financial statements are required
to be delivered, qualify as a Material Subsidiary, then the Borrower will,
within 10 Business Days notify the Administrative Agent thereof and, as promptly
as practicable, and in any event within sixty days after the date of delivery
(or required date of delivery, if earlier) of the respective financial
statements, cause each Wholly Owned Domestic Subsidiary of the Borrower (other
than such Wholly-Owned Domestic Subsidiaries as will not constitute Material
Subsidiaries after the taking of the actions required by this Section 7.12(b))
to take all actions required for such Wholly-Owned Domestic Subsidiary to become
a party to the Subsidiary Guaranty Agreement in accordance with the terms of the
Subsidiary Guaranty Agreement and take all action in connection therewith as
would otherwise have been required to be taken pursuant to Section 5.1 if such
Wholly-Owned Domestic Subsidiary had been a Subsidiary Guarantor on the Closing
Date; provided that if the Borrower determines in good faith (before the
respective Wholly-Owned Domestic Subsidiary has complied with the requirements
of this Section 7.12(b)), that such Wholly-Owned Domestic Subsidiary will not
remain a Material Subsidiary for more than sixty days after the date of delivery
(or required date of delivery, if earlier) of the respective financial
statements, because of contemplated transfers of assets permitted under
Section 8.2 by such Wholly-Owned Domestic Subsidiary (with the “Immaterial
Subsidiary” tests being recalculated on a pro forma basis after giving effect to
such transfers of assets), then so long as the Borrower notifies the
Administrative Agent thereof within the sixty day period referenced above, such
Wholly-Owned Domestic Subsidiary shall not be required to become a Subsidiary
Guarantor (unless the respective transfer of assets does not occur within such
sixty day period or unless and until it is subsequently required to become a
Subsidiary Guarantor pursuant to the provisions of this Section 7.12(b));
provided, further that if the preceding proviso is applicable, the Borrower
shall determine in good faith whether any of the transfers of assets
contemplated by the preceding proviso would result in one or more other
Wholly-Owned Domestic Subsidiaries of the Borrower which are not Subsidiary
Guarantors and which previously constituted Immaterial Subsidiaries no longer
constituting same (with determinations to be made in good faith on a pro forma
basis to give effect to the respective transfers of assets), and if the Borrower
determines in good faith that the result described above in this proviso would
occur, then in such case within the sixty-day period described above the
Borrower shall cause such Wholly-Owned Domestic Subsidiaries (which will not
continue to constitute Immaterial Subsidiaries) to become Subsidiary Guarantors
and to comply with the provisions of this Section 7.12(b) as if the respective
transferee were a Material Subsidiary on the last day of the respective fiscal
quarter or fiscal year for which financial statements are acquired to be
delivered pursuant to Section 7.1(a) or (b), as applicable.


SECTION 7.13 Maintenance of Company Separateness. The Borrower will, and the
Borrower will cause each of its Material Subsidiaries and each SPV to, satisfy
in all material respects customary Company formalities, including the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Company records. In
addition, neither the Borrower nor any of its Subsidiaries shall take any
action, or conduct its affairs in a manner, which is likely to result in the
Company existence of the





--------------------------------------------------------------------------------





Borrower, any other Credit Party or any Non-Guarantor Subsidiaries being
ignored, or in the assets and liabilities of the Borrower or any other Credit
Party being substantively consolidated with those of any other such Person or
any Non-Guarantor Subsidiary in a bankruptcy, reorganization or other insolvency
proceeding.


SECTION 7.14 Sanctions and Anti-Money Laundering Laws. The Borrower will use
commercially reasonable efforts to ensure that no Term Loan or other funds used
to repay any Obligation (i) constitute the property of, or are beneficially
owned, directly or indirectly, by any Sanctioned Person; or (ii) are derived
from any transactions or business with any Sanctioned Person or Sanctioned
Country. The Borrower shall take reasonable measures designed to ensure
compliance with Sanctions Laws, Anti-Corruption Laws and Anti-Money Laundering
Laws. No Credit Party shall become a Sanctioned Person.


ARTICLE VIII


NEGATIVE COVENANTS


The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Term Loan Commitment has been terminated and all Obligations (other
than contingent indemnification obligations not then due) have been paid and
satisfied in full in cash:
SECTION 8.1 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired; provided that the provisions of this Section 8.1 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):


(i)inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with U.S. GAAP;
(ii)Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
(iii)Liens in existence on the Closing Date which are listed in Schedule 8.1,
plus renewals, replacements and extensions of such Liens to the extent set forth
on such Schedule 8.1, provided that any such renewal, replacement or extension
does not encumber any additional assets or properties of the Borrower or any of
its Subsidiaries except to the extent that Liens or such additional assets or
properties are permitted under another provision of this Section 8.1;
(iv)Liens created by or pursuant to this Agreement and the other Loan Documents;
(v)(x) licenses, sublicenses, leases or subleases granted by the Borrower or any
of its Subsidiaries to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries and (y) any interest
or title of a lessor, sublessor or licensor under any operating lease or license
agreement not prohibited by this Agreement to which the Borrower or any of its
Subsidiaries is a party (including, without limitation, a Lien on the Borrower’s
license of the “Pink Panther” trademark and any proceeds thereof in favor of the
licensor thereof);
(vi)Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 8.4(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;





--------------------------------------------------------------------------------





(vii)Liens placed upon equipment or machinery used in the ordinary course of
business of the Borrower or any of its Subsidiaries and placed at the time of
the acquisition thereof by the Borrower or such Subsidiary or within 180 days
thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such equipment or machinery or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 8.4 and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any other asset of the Borrower or such
Subsidiary;
(viii)easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;
(ix)Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases entered into in the ordinary course of
business;
(x)Liens arising out of the existence of judgments or decrees (but excluding
consensual Liens granted by the Borrower or any of its Subsidiaries on any of
their assets) that do not constitute an Event of Default under Section 9.1(g);
(xi)statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;
(xii)Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance, completion and guarantee bonds
and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (exclusive of obligations in respect
of the payment for borrowed money);
(xiii)Liens on property or assets acquired by the Borrower or any of its
Subsidiaries in existence at the time such property or asset is acquired by the
Borrower or such Subsidiary (including by the merger or acquisition of any
Person), provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.4, and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such merger or
acquisition and do not attach to any other asset of the Borrower or any of its
Subsidiaries;
(xiv)Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
(xv)Liens (x) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, (y) incurred in the ordinary
course of business in connection with property owned by third parties installed
to provide energy or oxygen at the facilities of the Borrower and its
Subsidiaries pursuant to any supply arrangement or operating lease (but not
pursuant to a Capital Lease) and (z) in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;
(xvi)bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
(xvii)Liens created on assets transferred to an SPV pursuant to Asset
Securitizations (which assets shall be of the types described in the definition
of Asset Securitization contained herein), securing Attributable Securitization
Indebtedness permitted to be outstanding pursuant to Section 8.4(v); and
(xviii)additional Liens of the Borrower or any Subsidiary of the Borrower not
otherwise permitted by this Section 8.1, so long as the aggregate amount
(exclusive of regularly accruing interest or similar amounts which are paid on a
current basis) of obligations secured by Liens permitted pursuant to this
Section 8.1(xviii) does not exceed $300,000,000 at any time.







--------------------------------------------------------------------------------





SECTION 8.2 Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets (other than sales of inventory, raw materials, supplies and used or
surplus equipment, in each case in the ordinary course of business), or enter
into any sale-leaseback transactions, or purchase or otherwise acquire (in one
or a series of related transactions) all or substantially all of the Equity
Interests in or assets of any Person (each such purchase or acquisition, an
“Acquisition”) (or agree to do any of the foregoing at any future time), except
that:


(i)each of the Borrower and any of its Subsidiaries may liquidate or otherwise
dispose of obsolete or worn-out property in the ordinary course of business, and
may dissolve, liquidate or merge out of existence a Subsidiary, the continued
existence of which is no longer materially advantageous to the Borrower or its
Subsidiaries;
(ii)each of the Borrower and any of its Subsidiaries may sell assets including
pursuant to a transaction of merger or consolidation, including the Equity
Interests of a Subsidiary of the Borrower so long as (x) no Default or Event of
Default then exists or would result therefrom, (y) in the case of the sale of
the Equity Interests of any Credit Party, all of the Equity Interests of such
Credit Party and its other Subsidiaries are sold pursuant to such sale and (z)
the Fair Market Value of such assets when added to the Fair Market Value of all
assets sold pursuant to this clause (ii) of the Borrower and its Subsidiaries
previously sold pursuant to this Section 8.2(ii), does not exceed $350,000,000
in any Fiscal Year;
(iii)each of the Borrower and any of its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and, subject to Section 8.2(vii), not
as part of any financing transaction;
(iv)each of the Borrower and any of its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries;
(v)each of the Borrower and any of its Subsidiaries may convey, lease, rent,
sell or otherwise transfer all or any part of its business, properties and
assets to the Borrower or to any other Subsidiary of the Borrower;
(vi)each of the Borrower and any of its Subsidiaries may merge or consolidate
with and into, be dissolved or liquidated into, or amalgamate with any other
Person, so long as (i) in the case of any such merger, consolidation,
dissolution, liquidation or amalgamation involving the Borrower, the Borrower is
the surviving or continuing entity of any such merger, consolidation,
dissolution, liquidation or amalgamation and such entity is a U.S. Person and
(ii) in all other cases, the surviving or continuing corporation of any such
merger, consolidation, dissolution, liquidation or amalgamation is a Subsidiary
of the Borrower;
(vii)each of the Borrower and any of its Subsidiaries party to an Asset
Securitization may sell accounts and related general intangibles, chattel paper,
instruments, security and collections with respect thereto pursuant to such
Asset Securitization (after the execution thereof), so long as (x) each such
sale is in an arm’s-length transaction and on terms consistent with prevailing
market conditions for similar transactions at such time and (y) the aggregate
Attributable Securitization Indebtedness shall not exceed $400,000,000 at any
time outstanding;
(viii)each of the Borrower and any of its Subsidiaries may liquidate or
otherwise dispose of Cash Equivalents in the ordinary course of business;
(ix)each of the Borrower and any of its Subsidiaries may consummate an
Acquisition, so long as no Default or Event of Default shall have occurred and
be continuing at the time of the consummation of the proposed Acquisition or
immediately after giving effect thereto (each such Acquisition, a “Permitted
Acquisition”);
(x)each of the Borrower and any of its Subsidiaries may transfer and dispose of
inventory, raw materials, equipment, Real Property and other tangible assets in
exchange for consideration comprised of inventory, raw materials, supplies, used
or surplus equipment, Real Property and other tangible assets or some
combination thereof, in each case in the ordinary course of business, so long as
(x) no Default or Event of Default then exists or would result therefrom and (y)
the book value of such assets at the time of the consummation





--------------------------------------------------------------------------------





of such sale, when added to the book value of all assets of the Borrower and its
Subsidiaries previously sold pursuant to this Section 8.2(x), does not exceed
$250,000,000 at any time; and
(xi)each of the Borrower and any of its Subsidiaries may sell, transfer or
convey raw materials, equipment, Real Property and other tangible assets to the
extent that the Net Sale Proceeds therefrom are used to acquire replacement raw
materials, equipment, real property and other tangible assets within 270 days
after receipt of such Net Sale Proceeds (and in the case of any contractual
commitment to so apply such Net Sale Proceeds entered into within such 270 day
period, within 360 days after receipt of such Net Sale Proceeds).


SECTION 8.3 Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:


(i)(x) any Subsidiary of the Borrower may pay Dividends to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower and (y) any Non-Wholly Owned
Subsidiary of the Borrower may pay cash dividends to its shareholders generally
so long as the Borrower or its respective Subsidiary which owns the Equity
Interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary); and
(ii)the Borrower and its Subsidiaries may authorize, declare and pay any other
cash Dividend so long as (x) no Default or Event of Default exists at the time
of such authorization, declaration or payment or would exist immediately after
giving effect thereto and (y) such authorization, declaration or payment will
not violate (I) any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of such Person or (II) any
material agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Person.


SECTION 8.4 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to contract, create, incur, assume or suffer to exist any
Indebtedness, except:


(i)unsecured Indebtedness of the Credit Parties so long as, on the date of the
respective incurrence thereof, no Default or Event of Default then exists or
would result therefrom;
(ii)unsecured Indebtedness of the Non-Guarantor Subsidiaries so long as (x) on
the date of the respective incurrence thereof, no Default or Event of Default
then exists or would result therefrom and (y) the aggregate principal amount of
all such outstanding Indebtedness, (I) does not exceed $400,000,000 at any time
and (II) when added to the aggregate principal amount of all outstanding
Indebtedness incurred by the Borrower and its Subsidiaries pursuant to
Section 8.4(iii), does not exceed $600,000,000 at any time;
(iii)secured Indebtedness of the Borrower and its Subsidiaries so long as (x) on
the date of the respective incurrence thereof no Default or Event of Default
then exists or would result therefrom and (y) the aggregate principal amount of
all such outstanding Indebtedness, (I) does not exceed $300,000,000 at any time
and (II) when added to the aggregate principal amount of all outstanding
Indebtedness incurred by the Non-Guarantor Subsidiaries pursuant to
Section 8.4(ii), does not exceed $600,000,000 at any time;
(iv)Indebtedness of the Borrower and its Subsidiaries incurred to finance fixed
or capital assets or evidenced by Capitalized Lease Obligations and purchase
money Indebtedness described in Section 8.1(vi) or (vii), provided that in no
event shall the sum of the aggregate principal amount of all such Indebtedness
permitted by this Section 8.4(iv) (as measured on the date of each incurrence
pursuant to this Section 8.4(iv)) exceed 5% of Consolidated Net Tangible Assets
of the Borrower and its Subsidiaries as of the last day of the last Fiscal Year
for which financial statements have been delivered pursuant to Section 7.1(b);
(v)Attributable Securitization Indebtedness incurred under or in connection with
any Asset Securitization in an aggregate principal amount not to exceed
$400,000,000 at any time outstanding;





--------------------------------------------------------------------------------





(vi)Indebtedness constituting Intercompany Loans, to the extent permitted
pursuant to Section 8.5 (and subject to the requirements, if applicable, of
Section 8.11);
(vii)Indebtedness consisting of guaranties or Contingent Obligations by the
Borrower and its Subsidiaries of each other’s Indebtedness and lease and other
obligations permitted under this Agreement; provided that no Non-Guarantor
Subsidiaries shall be permitted to furnish a guarantee (except to the extent
such guarantee is permitted pursuant to Section 8.4(ii)) or Contingent
Obligation in respect, or in support, of any Indebtedness or lease or other
obligations of the Borrower or any other Credit Party;
(viii)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;
(ix)Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds
or customs bonds required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Borrower or any of its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;
(x)Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 8.4(vii);
(xi)Indebtedness of the Borrower and its Subsidiaries existing on the Closing
Date (but excluding the Obligations) and extensions, renewals, replacements and
refinancings of any such Indebtedness that do not (I) increase the outstanding
principal amount thereof (except by the amount of any premium or fee paid or
payable in connection with such extension, renewal or replacement) unless
otherwise permitted pursuant to another provision of this Section 8.4, (II) have
any additional obligors or guarantors with respect thereto unless otherwise
permitted pursuant to another provision of this Section 8.4 or (III) have any
additional Liens to secure such Indebtedness; and
(xii)Indebtedness of the Borrower and its Subsidiaries in respect of letters of
credit obtained or deposits made in order to provide security for workers’
compensation claims or pension plans, payment obligations in connection with
self-insurance or pursuant to statutory obligations, in each case in the
ordinary course of business.


SECTION 8.5 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or enter into any partnership or joint venture, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract (each of the foregoing an “Investment”), except that the
following shall be permitted:


(i)the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;
(ii)the Borrower and its Subsidiaries may hold the Investments held by them on
the Closing Date, provided that any additional Investments made with respect
thereto shall be permitted only if permitted under the other provisions of this
Section 8.5;
(iii)the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv)the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business;





--------------------------------------------------------------------------------





(v)the Borrower and its Subsidiaries may acquire and hold obligations of their
officers and employees in connection with such officers’ and employees’
acquisition of shares of Borrower Common Stock (so long as no cash is actually
advanced by the Borrower or any of its Subsidiaries in connection with the
acquisition of such obligations);
(vi)the Borrower and its Subsidiaries may enter into (x) Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under Section 8.4 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the Borrower and its Subsidiaries
against fluctuations in currency values or commodity prices in connection with
the Borrower or any of its Subsidiaries’ operations, in either case so long as
the entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;
(vii)the Borrower, the other Credit Parties and their respective Subsidiaries
may make intercompany loans and advances to each other (such intercompany loans
and advances, collectively, the “Intercompany Loans”);
(viii)(I) the Borrower and the other Credit Parties may make capital
contributions to, or acquire Equity Interests of, any other Credit Party, (II)
the Borrower and the other Credit Parties may make capital contributions to, or
acquire Equity Interests of, Non-Guarantor Subsidiaries and Persons that are not
Subsidiaries of the Borrower, and may capitalize or forgive any Indebtedness
owed to them by any Non-Guarantor Subsidiary and outstanding under
Section 8.5(vii), and (III) any Non-Wholly-Owned Subsidiary may make capital
contributions to, or acquire Equity Interests of, any other Non-Guarantor
Subsidiary, and may capitalize or forgive any Indebtedness owed to it by a
Non-Guarantor Subsidiary; provided that no contribution, capitalization or
forgiveness may be made pursuant to preceding subclause (II) at any time that a
Default or an Event of Default has occurred and is continuing;
(ix)Contingent Obligations permitted by Section 8.4, to the extent constituting
Investments;
(x)Permitted Acquisitions shall be permitted in accordance with the requirements
of Section 8.2;
(xi)the Borrower and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any asset sale
permitted by Section 8.2(ii);
(xii)the Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the Borrower or such Subsidiary;
(xiii)the Borrower and its Subsidiaries may make and hold Investments in Cash
Equivalents; and
(xiv)the Borrower and its Subsidiaries may make, hold and enter into additional
Investments so long as, at the time of making such Investment, no Default or
Event of Default then exists or would result therefrom.


SECTION 8.6 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its
Subsidiaries (other than the Borrower and its Subsidiaries and any Person that
is an Affiliate solely as a result of the ownership by the Borrower or any of
its Subsidiaries of the Equity Interests of such Person) other than in the
ordinary course of business and on terms and conditions substantially as
favorable or more favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:


(i)customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Subsidiaries and loans and advances permitted
by Section 8.5(iv);
(ii)the Borrower may issue Borrower Common Stock and Qualified Preferred Stock;
and
(iii)the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business.





--------------------------------------------------------------------------------





SECTION 8.7 Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of a
Fiscal Quarter to be less than 2.25:1.00; provided that compliance with this
Section 8.7 for each Test Period shall be determined on the earlier to occur of
(x) the date upon which the Borrower delivers financial statements for the last
Fiscal Quarter of such Test Period pursuant to Section 7.1(a) or (b) (in which
case such compliance shall be determined based upon such delivered financial
statements) and (y) the thirtieth (30th) day after the last day of the last
Fiscal Quarter of such Test Period (in which case such compliance shall be
determined based upon internally prepared financial statements of the Borrower
and its Subsidiaries on such date and shall then also be determined on the date
described in preceding clause (x) based upon the delivered financial statements
described in preceding clause (x)); provided further, that if at any time
subsequent to the delivery of any such financial statements described above with
respect to any Test Period, there are subsequent adjustments thereto (or to the
financial results described therein), such subsequent adjustments shall be given
full force and effect.


SECTION 8.8 Leverage Ratio. The Borrower will not permit the ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization at any time
to exceed 0.60:1.00; provided that for determining compliance with this
Section 8.8 at any time, (x) in calculating Consolidated Total Capitalization,
Consolidated Net Worth shall be determined based upon the financial statements
most recently delivered to the Administrative Agent pursuant to Section 7.1(a)
or (b), unless the Borrower has not delivered such financial statements within
30 days of the last day of the most recently ended Fiscal Quarter, in which case
Consolidated Net Worth shall be determined based upon internally prepared
financial statements of the Borrower and its Subsidiaries until such time as the
Borrower delivers financial statements for such Fiscal Quarter to the
Administrative Agent pursuant to Section 7.1(a) or (b) for such Fiscal Quarter
(at which time Consolidated Net Worth shall be determined based upon such
delivered financial statements), provided that if at any time subsequent to the
delivery of any such financial statements described above, there are subsequent
adjustments thereto (or to the financial results described therein), such
subsequent adjustments shall be given full force and effect and (y) Consolidated
Total Indebtedness shall be the actual Consolidated Total Indebtedness at such
time. In determining the ratio of Consolidated Total Indebtedness to
Consolidated Total Capitalization at any time, actual Consolidated Total
Indebtedness on the respective date of determination shall be used, with
Consolidated Net Worth to be determined based on the last available calculation
of Consolidated Net Worth as calculated pursuant to the proviso to the
immediately preceding sentence; provided, further, that such Consolidated Net
Worth shall be adjusted for any issuance of Equity Interests of the Borrower and
for any Dividends actually paid by the Borrower and/or its respective
Subsidiaries (to Persons other than the Borrower and Subsidiaries thereof),
after the date of the respective calculation of Consolidated Net Worth and on or
prior to the date of the next determination of Consolidated Net Worth as
described above.


SECTION 8.9 Modifications of Certain Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to amend or modify, or permit the amendment
or modification of, any provision of any Senior Notes Document in a manner
materially adverse to the interests of the Lenders (in their capacity as
Lenders).


SECTION 8.10 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) [reserved] or (c) transfer any of its properties or assets to
the Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) the Senior Notes Documents, (iv)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of the Borrower or any of its Subsidiaries, (v) customary
provisions restricting assignment of any licensing agreement (in which the
Borrower or any of its Subsidiaries is the licensee) or other contract entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business, (vi) restrictions on the transfer of any asset pending the close of
the sale of such asset, (vii) restrictions on the transfer of any asset subject
to a Lien permitted by Section 8.1(iii), (vi), (vii), (xi), (xii), (xiii),
(xiv), (xv), (xvi), (xvii) or (xviii); or (viii) with respect to any Non- Wholly
Owned Subsidiary, any agreement requiring the consent of each Person holding
Equity Interests in such Non-Wholly Owned Subsidiary for such Non-Wholly Owned
Subsidiary to pay dividends or make any other distributions on its capital stock
or any other Equity Interests.





--------------------------------------------------------------------------------







ARTICLE IX


DEFAULT AND REMEDIES


SECTION 9.1 Events of Default. Each of the following specified events shall
constitute an “Event of Default”:


(a)Payments. The Borrower shall default in the payment when due (whether at
maturity, by reason of acceleration or otherwise) of (a) principal of any Term
Loan or any Term Loan Note or (b) any interest on any Term Loan or any Term Loan
Note, any fees or any other amounts owing hereunder or under any other Loan
Documents and such default described in this clause (b) shall continue
unremedied for five or more Business Days; or
(b)Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Loan Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or
(c)Covenants. The Borrower or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 7.1(e)(i), 7.4 (with respect to the existence of the Borrower), 7.8
or 7.10 or Article VIII or (ii) default in the due performance or observance by
it of any other term, covenant or agreement contained in this Agreement (other
than those set forth in Sections 9.1(a) and 9.1(b)) or any other Loan Document
and such default shall continue unremedied for a period of 30 days after written
notice thereof to the defaulting party by the Administrative Agent or any
Lender; or
(d)Default Under Other Agreements. (i) The Borrower or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required, but after giving effect to any
applicable grace periods), any such Indebtedness to become due prior to its
stated maturity, or (ii) any Indebtedness (other than the Obligations) of the
Borrower or any of its Subsidiaries shall be declared to be (or shall become)
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof, provided that it
shall not be a Default or an Event of Default under this Section 9.1(d) unless
(A) the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) and (ii) is at least $75,000,000 or (B) the Indebtedness described
in preceding clauses (i) and (ii) arises under the Revolving Credit Agreement or
the 364-Day Term Loan Agreement; or
(e)Bankruptcy, etc. The Borrower or any other Credit Party shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any other Credit Party, and the petition is not dismissed within
sixty days after the filing thereof, provided, however, that during the pendency
of such period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of the Borrower or
other Credit Party, to operate all or any substantial portion of the business of
the Borrower or any other Credit Party, or the Borrower or any other Credit
Party commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Borrower or any other Credit Party, or there is commenced against the
Borrower or any other Credit Party any such proceeding which remains undismissed
for a period of sixty days after the filing thereof, or the Borrower or any
other Credit Party is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Borrower
or any other Credit Party makes a general assignment for the benefit of
creditors; or any Company action is taken by the Borrower or any other Credit
Party for the purpose of effecting any of the foregoing; or





--------------------------------------------------------------------------------





(f)ERISA. If (i) any Plan shall fail to satisfy the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) there is an “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under any Plan, determined
in accordance with Title IV of ERISA, or an amount (if any) by which the present
value of accrued benefit liabilities under any Non-U.S. Plan exceeds the
aggregate current value of the assets of such Non-U.S. Plan allocable to such
liabilities, (iv) the Borrower or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Borrower or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vi) the Borrower or any ERISA Affiliate establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of the Borrower, or (vii) the
Borrower fails to administer or maintain a Plan or Non-U.S. Plan in compliance
with the requirements of any and all applicable laws, statutes, rules,
regulations or court orders or any Plan or Non-U.S. Plan is involuntarily
terminated or wound up, or (viii) the Borrower, any of its Subsidiaries, or any
ERISA Affiliate becomes subject to the imposition of a financial penalty (which
for this purpose shall mean any tax, penalty, or other liability, whether by way
of indemnity or otherwise) with respect to one or more Plan or Non-U.S. Plan;
and any such event or events described in clauses (i) through (viii) above,
either individually or together with any other such event or events, could
reasonably be expected to have a Material Adverse Effect. As used in
Section 9.1(f), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in Section 3 of
ERISA, the term “benefit liabilities” has the meaning specified in Section 4001
of ERISA; or
(g)Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $75,000,000; or
(h)Change of Control. A Change of Control shall occur; or
(i)Subsidiary Guaranty Agreement. The Subsidiary Guaranty Agreement shall cease
to be in full force or effect (except in accordance with the terms thereof) as
to the relevant Subsidiary Guarantor, or any Subsidiary Guarantor or Person
acting by or on behalf of such Subsidiary Guarantor shall deny or disaffirm such
Subsidiary Guarantor’s obligations under the Subsidiary Guaranty Agreement.


SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:


(a)Acceleration; Termination of Term Loan Facility.
(i)Terminate the Term Loan Commitments and declare the principal of and interest
on the Term Loans at the time outstanding, and all other amounts owed to the
Lenders and to the Administrative Agent under this Agreement or any of the other
Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Term Loan Facility; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(e), the
Term Loan Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding; and





--------------------------------------------------------------------------------





(ii)exercise on behalf of the Guaranteed Creditors all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.
(b)[Reserved].
(c)Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.


SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.


SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest),
including reasonable and documented attorney’s fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including reasonable and documented attorney’s
fees (ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them);
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans (ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them);
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
SECTION 9.5 Administrative Agent May File Proofs of Claim. During any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Term Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations arising
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel





--------------------------------------------------------------------------------





and all other amounts due the Lenders and the Administrative Agent under
Sections 4.3 and 11.3) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 11.3.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X


THE ADMINISTRATIVE AGENT


SECTION 10.1 Appointment and Authority. Each of the Lenders hereby irrevocably
designates and appoints JPMorgan to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.


SECTION 10. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any





--------------------------------------------------------------------------------





of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than (A) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and (B) with respect to any condition set forth in
Article V, the satisfaction of which requires that an item be satisfactory to
the Administrative Agent, to confirm whether such item is satisfactory to it.
SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.


SECTION 10.6 Resignation of Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed; provided, that the Borrower’s consent shall
not be required if an Event of Default under Section 9.1(a) or 9.1(e) then
exists) to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, and with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed; provided, that the Borrower’s consent shall
not be required if an Event of Default under Section 9.1(a) or 9.1(e) then
exists), appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of such bank. Upon the acceptance
of a successor’s appointment as





--------------------------------------------------------------------------------





Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent, any arranger
of the credit facilities evidenced by this Agreement or any other Lender and
their respective Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Term Loans
hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by this
Agreement or any amendment thereof or any other Lender and their respective
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.


SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.


SECTION 10.9 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement and any other Loan Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder or as otherwise permitted by
the Subsidiary Guaranty Agreement. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty Agreement pursuant to this Section.


ARTICLE XI


MISCELLANEOUS


SECTION 11.1 Notices.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:





--------------------------------------------------------------------------------





If to the Borrower:
Owens Corning

One Owens Corning Parkway
Toledo, Ohio 43659
Attention: Treasurer
Telephone No.: (419) 248-5482
Telecopy No.: (419) 325-1101


with copies to:
Attention: Assistant Treasurer

Telephone No.: (419) 248-7380
Telecopy No.: (419) 325-3380


with copies to:
Attention: General Counsel

Telephone No.: (419) 248-6350
Telecopy No.: (419) 248-6352


If to JPMorgan as
Administrative Agent: JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, Delaware 19713-2107
Attention of: Michelle Keesee
Telephone No.: (302) 634-1920
Telecopy No.: (302) 634-4733


With copies to: JPMorgan Chase Bank, N.A.
383 Madison Avenue, FL 24
New York, New York 10179
Attention of: Katie Hurley
Telephone No.: (212) 270-7919
Telecopy No.: (212) 270-5100


If to any Lender:    To the address set forth on the Register


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or





--------------------------------------------------------------------------------





intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)Administrative Agent’s Office. The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Term Loans will be disbursed.
(d)Change of Address, Etc. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.


SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
provided in Section 4.8(a)(ii) or as specifically provided in any Loan Document,
any term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended, consented to or waived if, but only if, such
amendment, consent or waiver is in writing and is signed by the Borrower and the
Required Lenders (or by the Borrower and the Administrative Agent with the
consent of the Required Lenders) and delivered to the Administrative Agent;
provided, that no amendment, waiver or consent shall:


(a)increase the Term Loan Commitment of any Lender (or reinstate any Term Loan
Commitment terminated pursuant to Section 9.2) or the amount of Term Loans of
any Lender, in any case, without the written consent of such Lender;
(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document, without the written consent
of each Lender directly and adversely affected thereby;
(c)reduce the principal of, or the rate of interest specified herein on, any
Term Loan or (subject to clause (ii) of the second proviso to this Section) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;
provided that (i) only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the rate set forth in
Section 4.1(c) during the continuance of an Event of Default and (ii) any
amendment entered into pursuant to the terms of Section 4.8(a)(ii) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (c);
(d)hange Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of payments required thereby without the written
consent of each Lender directly and adversely affected thereby;
(e)except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(f)consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.2), in each case, without the written
consent of each Lender;
(g)[Reserved]; or
(h)release all of the Subsidiary Guarantors or Subsidiary Guarantors with assets
or operations constituting substantially all of the Consolidated Net Tangible
Assets or Consolidated Net Income of the Borrower and its Subsidiaries, in any
case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 10.9), without the written consent of each Lender;


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Term Loan Commitment of such
Lender may not be increased





--------------------------------------------------------------------------------





or extended without the consent of such Lender and (B) the maturity date of such
Lender’s Term Loans or other Obligations may not be extended without the consent
of such Lender.
SECTION 11.3 Expenses; Indemnity.


(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent, the Joint Lead Arrangers and
their respective Affiliates (including the reasonable fees, charges and
disbursements of one primary counsel to the Administrative Agent and the Joint
Lead Arrangers (and of such special and local counsel as the Administrative
Agent may reasonably require and, in the case of an actual or perceived conflict
of interest, one additional counsel to the affected Person), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Term Loans made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Term Loans.
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument executed or
delivered pursuant hereto or thereto, the performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Term Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Term Loans,
this Agreement, any other Loan Document, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable and documented attorney’s and
consultant’s fees, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing (and without limiting the
Borrower’s obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Term Loan Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent)





--------------------------------------------------------------------------------





in connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 4.7.
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each of the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
executed or delivered pursuant hereto or thereto, the transactions contemplated
hereby or thereby, any Term Loan or the use of the proceeds thereof. No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(e)Payments. All amounts due under this Section shall be payable promptly after
demand therefor.


SECTION 11.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


SECTION 11.5 Governing Law; Jurisdiction, Etc.


(a)Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York (including Section 5-1401 and Section
5-1402 of the General Obligations Law of the State of New York), without
reference to the conflicts or choice of law principles thereof.
(b)Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in the Borough of
Manhattan and of the United States District Court of the Southern District of
New York sitting in the Borough of Manhattan, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.
(c)Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably





--------------------------------------------------------------------------------





waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.


SECTION 11.6 Waiver of Jury Trial.


(a)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders which payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment had not
been received by the Administrative Agent.


SECTION 11.8 Injunctive Relief; Punitive Damages.


(a)The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
(b)The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.


SECTION 11.9 Successors and Assigns; Participations.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly





--------------------------------------------------------------------------------





contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loan Commitment and the Term Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)
Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and the Term Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment (which for this purpose includes
Term Loans outstanding thereunder) or, if the applicable Term Loan Commitment is
not then in effect, the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;
(ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan or the Term Loan Commitment
assigned;

(iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A)
the consent of the Borrower (such consent not to be unreasonably withheld) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and

(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Loan Facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

(iv)
Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)
No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)
No Assignment to Natural Persons. No such assignment shall be made to a natural
person.



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest





--------------------------------------------------------------------------------





assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.12 and 11.3 with respect to facts and
circumstances occurring prior to the Closing Date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitment of, and principal amounts of (and stated interest on) the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or those certain competitors of the Borrower set forth in that
certain letter agreement delivered to the Administrative Agent by the Borrower
on or prior to the Closing Date (which letter agreement shall be made available
to the Lenders upon request therefor) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Term Loan Commitment and/or the Term Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.8, 4.9, 4.10 and 4.12 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.3 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.6 as though it were a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 4.12 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.12(e) as
though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.





--------------------------------------------------------------------------------





(g)Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Term Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Treasury Regulations Section 5f.103-1(c) and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


SECTION 11.10 Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency, or
regulatory or similar authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with (but only to the extent determined by the
applicable party to be necessary or desirable to permit or facilitate) the
exercise of any remedies under this Agreement or under any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document (or any Hedge Agreement with a Lender or the Administrative Agent) or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information set forth in the Loan Documents and
customarily found in such publications, (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or (j) to governmental regulatory authorities in connection
with any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party or any Subsidiary thereof; provided
that, in the case of information received from a Credit Party or any Subsidiary
thereof after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE CREDIT PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC





--------------------------------------------------------------------------------





INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.


SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Term Loan Commitments remain in effect
or the Term Loan Facility has not been terminated.


SECTION 11.13 Survival.


(a)All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.


SECTION 11.1 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.


SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.


(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission, e-mail, or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterparty hereof. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be





--------------------------------------------------------------------------------





deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or limitations on Participations, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof. Except as provided in Section 5.1,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Term Loan Commitment has been terminated (such
date, the “Termination Date”). No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.


SECTION 11.18 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and Subsidiary Guarantors, which information includes the name and address of
the Borrower and Subsidiary Guarantor and other information that will allow such
Lender to identify the Borrower or Subsidiary Guarantor in accordance with the
Act.


SECTION 11.19 [Reserved].


SECTION 11.20 Independent Effect. The Borrower acknowledges and agrees that each
covenant contained in Articles VII, VIII, IX or X hereof shall be given
independent effect. Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VII, VIII, IX or X, before or after giving effect to such transaction
or act, if the Borrower shall or would be in breach of any other covenant
contained in Articles VII, VIII, IX or X.


SECTION 11.21 [Reserved].


SECTION 11.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative





--------------------------------------------------------------------------------





Agent and the Lenders are arm’s-length commercial transactions between the
Borrower, each other Credit Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of the Borrower and the other Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Credit Party or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Credit Parties and their respective
Affiliates, and neither the Administrative Agent nor any Lender has any
obligation to disclose any of such interests to the Borrower, any other Credit
Party or any of their respective Affiliates.


SECTION 11.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[Signature pages to follow]









--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


OWENS CORNING, as Borrower




By: /s/ Brad Lazorka    
Name: Brad Lazorka
Title: Vice President and Treasurer






By: /s/ Matthew Fortunak    
Name: Matthew Fortunak
Title: Assistant Treasurer




AGENTS AND LENDERS:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender




By: /s/ Peter Predun    
Name: Peter Predun
Title: Executive Director




CITIBANK, N.A.,
as a Syndication Agent and Lender




By: /s/ Michael Vondriska    
Name: Michael Vondriska
Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Syndication Agent and Lender




By: /s/ Kay Reedy    
Name: Kay Reedy
Title: Managing Director








11











--------------------------------------------------------------------------------







SCHEDULE 1.1
TERM LOAN COMMITMENTS


LENDER
TERM LOAN COMMITMENT
JPMORGAN CHASE BANK, N.A.
$150,000,000


CITIBANK, N.A.
$225,000,000


WELLS FARGO BANK, NATIONAL ASSOCIATION
$225,000,000


AGGREGATE TERM LOAN COMMITMENTS
$
600,000,000












--------------------------------------------------------------------------------





SCHEDULE 6.9


STATUTE EXTENSIONS


State
Years open
Statute extension date
Illinois
2010-2012
June 30, 2018
Illinois
2013-2014
April 15, 2019
Michigan
2008-2010
Until agreed audit finalized or finalized through judicial system
New York: Owens Corning and Subsidiaries
2010-2013
September 15, 2018
New York: Pittsburgh Corning Corporation
2013
June 30, 2018
North Carolina
2008-2010
November 15, 2017
IRS: Pittsburgh Corning Corporation
2013
December 31, 2019
U.S. Customs and Border Protection: InterWrap Inc.
December 2008-2015
December 11, 2017
U.S. Customs and Border Protection: InterWrap Corp.
December 2008-2015
December 6, 2017
Canada: OC Canada Holdings Company
2013
 












--------------------------------------------------------------------------------





SCHEDULE 6.12


SUBSIDIARIES




DOMESTIC SUBSIDIARIES


Subsidiary Name
Status as Subsidiary Guarantor or Immaterial Subsidiary
CDC Corporation
Guarantor
Engineered Pipe Systems, Inc.
Guarantor
Eric Company
Guarantor
InterWrap Corp.
Guarantor
IPM Inc.
Guarantor
OCV Finance, LLC
Immaterial Subsidiary
OCV Intellectual Capital, LLC
Guarantor
Owens Corning Automotive, LLC
Guarantor
Owens Corning Composite Materials, LLC
Guarantor
Owens Corning Construction Services, LLC
Guarantor
Owens Corning Elaminator Insulation Systems, LLC
Immaterial Subsidiary
Owens Corning Fabwel, LLC
Immaterial Subsidiary
Owens Corning Foam Insulation, LLC
Guarantor
Owens Corning Franchising, LLC
Guarantor
Owens Corning HOMExperts, Inc.
Guarantor
Owens Corning HT, Inc.
Guarantor
Owens Corning Infrastructure Solutions, LLC
Immaterial Subsidiary
Owens Corning Insulating Systems, LLC
Guarantor
Owens Corning Intellectual Capital, LLC
Guarantor
Owens Corning Mineral Wool, LLC
Guarantor
Owens Corning Non-Woven Technology, LLC
Guarantor
Owens Corning Receivables LLC
Immaterial Subsidiary
Owens Corning Remodeling Systems, LLC
Immaterial Subsidiary
Owens Corning Roofing and Asphalt, LLC
Guarantor
Owens Corning Sales, LLC
Guarantor
Owens Corning Science and Technology, LLC
Guarantor
Owens Corning Sunrooms Franchising, LLC
Immaterial Subsidiary
Owens Corning Technical Fabrics, LLC
Guarantor
Owens Corning U.S. Holdings, LLC
Guarantor
Owens-Corning Funding Corporation
Guarantor
Pittsburgh Corning Corporation
Guarantor
Soltech, Inc.
Guarantor
TF Holding Corp.
Immaterial Subsidiary
Thermafiber, Inc.
Guarantor





FOREIGN SUBSIDIARIES


0979301 B.C. ULC
Crown Mfg. Inc.
Deutsche FOAMGLAS Gmbh
Dutch OC Coöperatief Invest U.A.





--------------------------------------------------------------------------------





European Owens Corning Fiberglas SPRL
Finefiber (Shanghai) Building Material Co. Ltd.
Finefiber Insulation Co. Pte. Ltd.
FOAMGLAS (Italia) SRL
FOAMGLAS (Nordic) AB
IBCO SRL
Instalaciones Especializadas en Confort Termoacustico y Ampliacion, S. de R.L.
de C.V.
International Packaging Products Pvt. Ltd.
InterWrap (Hong Kong) Ltd.
InterWrap (Qingdao) Trading Co. Ltd.
InterWrap B.V.
InterWrap Coöperatief U.A.
InterWrap Corp. Pvt. Ltd.
InterWrap ULC
Inversiones Owens Corning Chile Holdings Limitada
IP Owens Corning I, S. de R.L. de C.V.
OC Canada Finance Inc.
OC Canada Holdings General Partnership
OC Celfortec Company
OC Latin American Holdings GmbH
OC NL Invest Coöperatief U.A.
OC PRO CV
OCCV1, Inc.
OCCV2, LLC
OCV (Thailand) Co., Ltd.
OCV Chambéry France
OCV Chambéry International
OCV Italia Srl
OCV Mexico S. de R.L. de C.V.
OCV Reinforcements Alcala Spain S.L.
OCV Servicios Mexico, S.A. de C.V.
OCV Steklovolokno OAO
Owens Corning (Australia) Pty Limited
Owens Corning (China) Investment Company Limited
Owens Corning (Guangzhou) Fiberglas Co., Ltd.
Owens Corning (Nanjing) Building Materials Co., Ltd.
Owens Corning (Shanghai) Fiberglas Co. Ltd.
Owens Corning (Singapore) Pte Ltd
Owens Corning (Tianjin) Building Materials Co. Ltd.
Owens Corning (Xi’an) Building Materials Co., Ltd.
Owens Corning Alloy Canada GP Inc.
Owens Corning Alloy Canada LP
Owens Corning Argentina Sociedad de Responsabilidad Limitada
Owens Corning BM (Korea), Ltd
Owens Corning Canada GP Inc.
Owens Corning Canada Holdings B.V.
Owens Corning Canada Holdings ULC
Owens Corning Canada LP
Owens Corning Cayman (China) Holdings
Owens Corning Celfortec Canada GP Inc.
Owens Corning Celfortec LP
Owens Corning Composite Materials Canada GP Inc.
Owens Corning Composite Materials Canada LP





--------------------------------------------------------------------------------





Owens Corning Composites (Beijing) Co., Ltd.
Owens Corning Composites (China) Co., Ltd.
Owens Corning DC Pension Plan Limited
Owens Corning Enterprise (India) Pvt. Ltd.
Owens Corning Fabrics (Changzhou) Co., Ltd.
Owens Corning Fiberglas (UK) Pension Plan Ltd.
Owens Corning Fiberglas A.S. Limitada
Owens Corning Fiberglas Espana SL
Owens Corning Fiberglas France
Owens Corning Fiberglas S.R.L.
Owens Corning Financial Services ULC
Owens Corning Finland Oy
Owens Corning GlassMetal Services (Suzhou) Co., Ltd.
Owens Corning Global Holdings LP
Owens Corning Holdings 1 CV
Owens Corning Holdings 3 CV
Owens Corning Holdings 4 CV
Owens Corning Holdings 5 CV
Owens Corning Holdings Holland B.V.
Owens Corning Hong Kong Limited
Owens Corning Industries (India) Private Limited
Owens Corning Insulating Systems Canada GP Inc.
Owens Corning Insulating Systems Canada LP
Owens Corning International Holdings C.V.
Owens Corning InterWrap Canada GP Inc.
Owens Corning InterWrap Canada LP
Owens Corning Japan LLC
Owens Corning Kohold B.V.
Owens Corning Korea
Owens Corning Mexico, S. de R.L. de C.V.
Owens Corning Reinforcements (Hangzhou) Co., Ltd.
Owens Corning Remodeling Canada GP Inc.
Owens Corning Remodeling Canada LP
Owens Corning Supplementary Pension Plan Limited
Owens-Corning (India) Private Limited
Owens-Corning Britinvest Limited
Owens-Corning Cayman Limited
Owens-Corning Fiberglas Deutschland GmbH
Owens-Corning Veil Netherlands B.V.
Owens-Corning Veil U.K. Ltd.
Pittsburgh Corning (United Kingdom) Limited
Pittsburgh Corning (Yantai) Insulation Materials Co. Ltd.
Pittsburgh Corning Asia Limited
Pittsburgh Corning CR, s.r.o.
Pittsburgh Corning Europe N.V.
Pittsburgh Corning France
Pittsburgh Corning Gesellschaft mbh
Pittsburgh Corning Mexico S. de R.L. de C.V.
Pittsburgh Corning Nederland BV
Pittsburgh Corning Singapore PTE Ltd.
Pittsburgh Corning Suisse SA
Qingdao Novia Polymer Co., Ltd.
Tecnologia Owens Corning I, S. de R.L. de C.V.





--------------------------------------------------------------------------------





Transandina de Comerico S.A









--------------------------------------------------------------------------------





SCHEDULE 6.18


SCHEDULED EXISTING INDEBTEDNESS




Senior Notes:


Description
Holder
Currency
Principal Amount (as of Closing Date)
4.2% Senior Notes (2022)
Owens Corning
USD
$600,000,000
4.2% Senior Notes (2024)
Owens Corning
USD
$400,000,000
3.4% Senior Notes (2026)
Owens Corning
USD
$400,000,000
7.0% Senior Notes (2036)
Owens Corning
USD
$410,001,000
4.30% Senior Notes (2047)
Owens Corning
USD
$600,000,000



The Senior Notes are guaranteed by the following Subsidiaries as of the Closing
Date:


CDC Corporation
Engineered Pipe Systems, Inc.
Eric Company
InterWrap Corp.
IPM Inc.
OCV Intellectual Capital, LLC
Owens Corning Automotive, LLC
Owens Corning Composite Materials, LLC
Owens Corning Construction Services, LLC
Owens Corning Foam Insulation, LLC
Owens Corning Franchising, LLC
Owens Corning HOMExperts, Inc.
Owens Corning HT, Inc.
Owens Corning Insulating Systems, LLC
Owens Corning Intellectual Capital, LLC
Owens Corning Mineral Wool, LLC
Owens Corning Non-Woven Technology, LLC
Owens Corning Roofing and Asphalt, LLC
Owens Corning Sales, LLC
Owens Corning Science and Technology, LLC
Owens Corning Technical Fabrics, LLC
Owens Corning U.S. Holdings, LLC
Owens-Corning Funding Corporation
Pittsburgh Corning Corporation
Soltech, Inc.
Thermafiber, Inc.







--------------------------------------------------------------------------------





SCHEDULE 8.1


EXISTING LIENS




None.













--------------------------------------------------------------------------------





EXHIBIT A
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF TERM LOAN NOTE




TERM LOAN NOTE




__________, 20__




FOR VALUE RECEIVED, the undersigned, OWENS CORNING, a Delaware corporation (the
“Borrower”), promises to pay to _______________ (the “Lender”), at the place and
times provided in the Term Loan Agreement referred to below, the principal
amount of each Term Loan made by the Lender from time to time pursuant to that
certain Term Loan Agreement, dated as of October 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among the Borrower, the lenders who are or may become a
party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Term Loan Agreement.


The unpaid principal amount of this Term Loan from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Term Loan
Agreement and shall bear interest as provided in Section 4.1 of the Term Loan
Agreement. All payments of principal and interest on this Term Loan Note shall
be payable in Dollars in immediately available funds to the account designated
in the most recent Notice of Account Designation delivered to the Administrative
Agent pursuant to Section 3.2 of the Term Loan Agreement.


This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Term Loan Agreement, to which reference is made for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Term Loan Note and on which such Obligations may be declared
to be immediately due and payable.


THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Term Loan Agreement) notice
of any kind with respect to this Term Loan Note.
IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.
 


OWENS CORNING







--------------------------------------------------------------------------------







By:    
Name:     
Title:     












3









--------------------------------------------------------------------------------





EXHIBIT B
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF NOTICE OF BORROWING


NOTICE OF BORROWING




Dated as of: _____________




JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, Delaware 19713-2107
Attention of: Michelle Keesee
Telephone No.: (302) 634-1920
Telecopy No.: (302) 634-4733


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section 3.2
of the Term Loan Agreement, dated as of October 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among Owens Corning, a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
JPMorgan Chase Bank, N.A., as Administrative Agent.


1.    The Borrower hereby requests that the Lenders make the Term Loan to the
Borrower in the amount of $___________. (Complete with the applicable amount in
accordance with Section 3.2 of the Term Loan Agreement.)


2.    The Borrower hereby requests that such Term Loan be made on the following
Business Day: _____________________. (Complete with a Business Day in accordance
with Section 3.2 of the Term Loan Agreement).


3.    The Borrower hereby requests that such Term Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:







--------------------------------------------------------------------------------







Component
of Term Loan
Interest Rate
Interest Period (LIBOR
Rate only)
 
 
 
 
[Base Rate or LIBOR Rate]
 
 
 
 



4.    The aggregate Dollar amount of the principal amount of all Term Loans and
Obligations outstanding as of the date hereof (including the Term Loan requested
herein) does not exceed the maximum amount permitted to be outstanding, pursuant
to the terms of the Term Loan Agreement.


5.    All of the conditions applicable to the Term Loan requested herein as set
forth in the Term Loan Agreement have been satisfied or waived as of the date
hereof and will remain satisfied or waived to the date of such Term Loan.


6.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Term Loan Agreement.


[Signature Page Follows]


IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.




OWENS CORNING


By:     
Name:     
Title:     













--------------------------------------------------------------------------------





EXHIBIT C
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF NOTICE OF ACCOUNT DESIGNATION








NOTICE OF ACCOUNT DESIGNATION




Dated as of: _________




JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, Delaware 19713-2107
Attention of: Michelle Keesee
Telephone No.: (302) 634-1920
Telecopy No.: (302) 634-4733


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section 3.2
of the Term Loan Agreement, dated as of October 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among Owens Corning, a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
JPMorgan Chase Bank, N.A., as Administrative Agent.


1.    The Administrative Agent is hereby authorized to disburse Term Loan
proceeds to the Borrower into the applicable account set forth on the attached
Schedule 1.


2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.


3.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Term Loan Agreement.


[Signature Page Follows]
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.







--------------------------------------------------------------------------------







OWENS CORNING


By:     
Name:     
Title:     


Schedule 1
to
Notice of Account Designation




Bank Name
ABA Routing Number
Account Number
Bank Location
 
 
 
 












--------------------------------------------------------------------------------





EXHIBIT D
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF NOTICE OF PREPAYMENT






2
NAI-1502690585v2


NOTICE OF PREPAYMENT




Dated as of: _____________


JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, Delaware 19713-2107
Attention of: Michelle Keesee
Telephone No.: (302) 634-1920
Telecopy No.: (302) 634-4733


Ladies and Gentlemen:


The undersigned, Owens Corning, a Delaware corporation (the “Borrower”),
provides an irrevocable Notice of Prepayment delivered to you pursuant to
Section 3.4 of the Term Loan Agreement, dated as of October 27, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among the Borrower, the lenders who are or may
become party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent.


1.    The Borrower hereby provides notice to the Administrative Agent that it
shall repay [the following portion of the Term Loan which is a Base Rate Loan:
$___________] [and/or] [the following portion of the Term Loan which is a LIBOR
Rate Loan: $___________]. (Complete with the applicable amount(s) in accordance
with Section 3.4 of the Term Loan Agreement.)


2.    The Borrower shall repay the above-referenced portion of the Term Loan on
the following Business Day: _______________. (Complete with a date no earlier
than (i) the same Business Day as of the date of this Notice of Prepayment with
respect to prepayment of the portion of the Term Loan which is a Base Rate Loan
and (ii) at least three (3) Business Days subsequent to the date of this Notice
of Prepayment with respect to prepayment of the portion of the Term Loan which
is a LIBOR Rate Loan).


3.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Term Loan Agreement.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.




OWENS CORNING




By:                            
Name:                        
Title:                         








 







--------------------------------------------------------------------------------





EXHIBIT E
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF NOTICE OF CONVERSION/CONTINUATION






3




NOTICE OF CONVERSION/CONTINUATION




Dated as of: _____________




JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, Delaware 19713-2107
Attention of: Michelle Keesee
Telephone No.: (302) 634-1920
Telecopy No.: (302) 634-4733


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Term Loan Agreement, dated as of October
27, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Owens Corning (the “Borrower”),
the lenders who are or may become party thereto, as Lenders, and JPMorgan Chase
Bank, N.A., as Administrative Agent.




1.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Term Loan Agreement.)


Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan.



(a)    The aggregate outstanding principal balance of such Base Rate Loan is
$_______________.


(b)    The principal amount of such Base Rate Loan to be converted is
$_______________.







--------------------------------------------------------------------------------





(c)    The requested effective date of the conversion of such Base Rate Loan is
_______________. (Complete with a Business Day.)


(d)    The requested Interest Period applicable to the converted LIBOR Rate Loan
is _______________.


Converting a portion of LIBOR Rate Loan into a Base Rate Loan.



(a)    The aggregate outstanding principal balance of such LIBOR Rate Loan is
$_______________.


(b)    The last day of the current Interest Period for such LIBOR Rate Loan is
_______________.


(c)    The principal amount of such LIBOR Rate Loan to be converted is
$_______________.


(d)    The requested effective date of the conversion of such LIBOR Rate Loan is
_______________. (Complete with a Business Day.)


Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan.



(a)    The aggregate outstanding principal balance of such LIBOR Rate Loan is
$_______________.




(b)    The last day of the current Interest Period for such LIBOR Rate Loan is
_______________.


(c)    The principal amount of such LIBOR Rate Loan to be continued is
$_______________.


(d)    The requested effective date of the continuation of such LIBOR Rate Loan
is _______________. (Complete with a Business Day.)


(e)    The requested Interest Period applicable to the continued LIBOR Rate Loan
is _______________.


2.    All of the conditions applicable to the conversion or continuation of the
Term Loan requested herein as set forth in the Term Loan Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such conversion or continuation.


3.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Term Loan Agreement.


[Signature Page Follows]
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.


OWENS CORNING




By:    
Name:     
Title:     





--------------------------------------------------------------------------------









EXHIBIT F
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF OFFICER’S COMPLIANCE CERTIFICATE






OFFICER’S COMPLIANCE CERTIFICATE




The undersigned, on behalf of OWENS CORNING, a corporation organized under the
laws of Delaware (the “Borrower”), hereby certifies to the Administrative Agent
and the Lenders, each as defined in the Term Loan Agreement referred to below,
as follows:


1.    This certificate is delivered to you pursuant to Section 7.1(d) of the
Term Loan Agreement, dated as of October 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among the Borrower, the lenders who are or may become party
thereto, as Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Term Loan Agreement.


2.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of _______________ and for the _______________ period[s]
then ended and such statements fairly present in all material respects in
accordance with U.S. GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
cash flows for the period[s] indicated.


3.    I have reviewed the terms of the Term Loan Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as of the date of this certificate
[except, if such condition or event existed or exists, describe the nature,
extent and period of existence thereof and what action the Borrower has taken,
is taking and proposes to take with respect thereto].


4.    To the best of my knowledge, the Borrower and its Subsidiaries are in
compliance with the financial covenants contained in Sections 8.7 and 8.8 of the
Term Loan Agreement as shown on such Schedule 1 and the Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Term Loan Agreement.


[Signature Page Follows]
    









--------------------------------------------------------------------------------





WITNESS the following signature as of the day and year first written above.


                        
OWENS CORNING


By:     
Name:     
Title: [Chief Financial Officer / Treasurer / other
financial officer (including Controller)]






Schedule 1
to
Officer’s Compliance Certificate




This Schedule 1 is attached to and made a part of an Officer’s Compliance
Certificate dated as of ____________, ____ (the “Computation Date”) and pertains
to the period from ____________, ____ to ____________, ____ (the “Test Period”).
Section references herein relate to sections of the Term Loan Agreement.




Ratio of Consolidated EBITDA to Consolidated Interest Expense, Section 8.7
a.
Consolidated EBITDA for the Test Period Attach hereto in reasonable detail the
calculations required to arrive at Consolidated EBITDA for the Test
Period.                $_________

b.
Consolidated Interest Expense for the Test Period Attach hereto in reasonable
detail the calculations required to arrive at Consolidated Interest Expense for
the Test Period.            $_________

c.
Ratio of Consolidated EBITDA to Consolidated Interest Expense (ratio of a to
b)                            ___: 1.00

d.    Minimum permitted ratio                        2.25:1.00


Ratio of Consolidated Total Indebtedness to Consolidated Total Capitalization,
Section 8.8
a.    Consolidated Total Indebtedness as at the Computation Date Attach hereto
in reasonable detail the calculations required to arrive at Consolidated Total
Indebtedness on the Computation Date.    $_________
b.
Consolidated Total Capitalization as at the Computation Date Attach hereto in
reasonable detail the calculations required to arrive at Consolidated Total
Capitalization on the Computation Date; provided, that Consolidated Net Worth
used in calculating Consolidated Total Capitalization shall be adjusted in
accordance with Section 8.8.    $_________

c.
Ratio of Consolidated Total Indebtedness to Consolidated Total Capitalization
(ratio of a to b)                        ___: 1.00

d.    Maximum permitted ratio                        0.60:1.00











--------------------------------------------------------------------------------





EXHIBIT G
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF ASSIGNMENT AND ASSUMPTION






ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [the] [each] For bracketed language here
and elsewhere in this form relating to the Assignee(s), if the assignment is to
a single Assignee, choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language. Assignee identified on
the Schedules hereto (each, an “Assignee”). [It is understood and agreed that
the rights and obligations of the Assignees hereunder are several and not
joint.] Include bracketed language if there are multiple Assignees. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Term Loan Agreement,
as of the Effective Date inserted by the Administrative Agent as contemplated
below, (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Term Loan Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, any guarantees included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Term Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:    [INSERT NAME OF ASSIGNOR]


2.    Assignee(s):    [INSERT NAME OF ASSIGNEE(S)]


3.    Borrower:    Owens Corning





--------------------------------------------------------------------------------







4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Term Loan Agreement



5.
Term Loan Agreement:    The Term Loan Agreement, dated as of October 27, 2017,
among Owens Corning, as Borrower, the Lenders parties thereto, as Lenders, and
JPMorgan Chase Bank, N.A., as Administrative Agent (as amended, restated,
supplemented or otherwise modified)



6.
Assigned Interest:     See Schedules attached hereto



[7.    Trade Date:        ______________]    To be completed if the Assignor and
the Assignee(s) intend that the minimum assignment amount is to be determined as
of the Trade Date.






[Remainder of Page Intentionally Left Blank]
Effective Date: _____________ ___, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


[The] [Each] Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which [the] [such] Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the [applicable] Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]


[NAME OF ASSIGNEE]    Add additional signature blocks, as needed.
[an Affiliate/Approved Fund of [identify Lender]     Select as applicable.]


By:______________________________
Title:                        













--------------------------------------------------------------------------------







[Consented to and]     To be added only if the consent of the Administrative
Agent is required by the terms of the Term Loan Agreement. Accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By_________________________________
Title:




[Consented to:]     To be added only if the consent of the Borrower is required
by the terms of the Term Loan Agreement.


OWENS CORNING




By________________________________
Title:








SCHEDULE 1
To Assignment and Assumption




Assigned Interests:


Assignor
Assignee(s)
Facility Assigned
Aggregate Amount of Commitment/
Term Loans for all LendersAmount to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date.
Amount of Commitment/
Term Loans Assigned Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.
Percentage Assigned of Commitment/
Term Loans Set forth, to at least 9 decimals, as a percentage of the
Commitment/Term Loans of all Lenders thereunder.
CUSIP Number
 
 
Term Loan Facility
$
$
%
 















 




ANNEX 1





--------------------------------------------------------------------------------





to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


(1)
        1.1    Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Term Loan Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.



1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement, (ii)
it meets all the requirements to be an assignee under Section 11.9(b) of the
Term Loan Agreement (subject to such consents, if any, as may be required
thereunder), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the] [the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by the
Term Loan Agreement or any other Lender and their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the] [such] Assigned Interest, (vii) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement, duly completed and executed by [the]
[such] Assignee and (viii) it is a Non-Public Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, any
arranger of the credit facilities evidenced by the Term Loan Agreement, the
Assignor or any other Lender and their respective Related Parties, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, construed and





--------------------------------------------------------------------------------





enforced in accordance with, the law of the State of New York (including Section
5-1401 and Section 5-1402 of the General Obligations Law of the State of New
York) without reference to the conflicts or choice of law principles thereof.









--------------------------------------------------------------------------------





EXHIBIT H
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent






FORM OF SUBSIDIARY GUARANTY AGREEMENT


SUBSIDIARY GUARANTY AGREEMENT









--------------------------------------------------------------------------------





EXHIBIT I
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




[Reserved]









--------------------------------------------------------------------------------





EXHIBIT J
to
Term Loan Agreement
dated as of October 27, 2017
by and among
Owens Corning,
as Borrower,
the Lenders party thereto,
as Lenders,
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent




FORM OF U.S. TAX COMPLIANCE CERTIFICATE


EXHIBIT J-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement, dated as of October 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Owens Corning (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 4.12(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Term Loan Note(s) evidencing such Term
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20__
EXHIBIT J-2





--------------------------------------------------------------------------------





FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement, dated as of October 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Owens Corning (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 4.12(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20__
EXHIBIT J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement, dated as of October 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Owens Corning (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 4.12(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.





--------------------------------------------------------------------------------





The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or an IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or an IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20__
EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement, dated as of October 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Owens Corning (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 4.12(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Term Loan Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Loan Note(s) evidencing such Term Loan(s)), (iii) with respect to the
extension of credit pursuant to this Term Loan Agreement, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or an IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E, as applicable, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.





--------------------------------------------------------------------------------





Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20__







